EXHIBIT 10.18 d
MVA

CREDIT AGREEMENT

Dated as of May 22, 2001

among

AUTOZONE, INC.,as Borrower,

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO

and

FLEET NATIONAL BANK,
as Administrative Agent

and

THE CHASE MANHATTAN BANK,
as Syndication Agent

_____________________________________________________________________________

J.P. MORGAN SECURITIES INC.,

BANC OF AMERICA SECURITIES, LLC

and

FLEET SECURITIES, INC.,

as

Lead Arrangers and Book Runners

with

BANK OF AMERICA, N.A.,

CITIBANK, N.A.

and

SUNTRUST BANK

as Documentation Agents
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS





SECTION 1 DEFINITIONS 1.1 Definitions.
1.2 Computation of Time Periods.
1.3 Accounting Terms. SECTION 2 CREDIT FACILITIES 2.1 Revolving Loans.
2.2 Competitive Loan Subfacility.
2.3 Swingline Loan Subfacility.
2.4 Term Loan SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES 3.1
Default Rate.
3.2 Extension and Conversion.
3.3 Prepayments.
3.4 Termination and Reduction of Revolving Committed Amount.
3.5 Fees.
3.6 Capital Adequacy.
3.7 Inability To Determine Interest Rate.
3.8 Illegality.
3.9 Yield Protection.
3.10 Withholding Tax Exemption.
3.11 Indemnity.
3.12 Pro Rata Treatment.
3.13 Sharing of Payments.
3.14 Payments, Computations, Etc.
3.15 Evidence of Debt.
3.16 Replacement of Lenders. SECTION 4 CONDITIONS 4.1 Closing Conditions.
4.2 Conditions to all Extensions of Credit. SECTION 5 REPRESENTATIONS AND
WARRANTIES 5.1 Financial Condition.
5.2 Organization; Existence; Compliance with Law.
5.3 Power; Authorization; Enforceable Obligations.
5.4 No Legal Bar.
5.5 No Material Litigation.
5.6 No Default.
5.7 Ownership of Property; Liens.
5.8 No Burdensome Restrictions.
5.9 Taxes.
5.10 ERISA.
5.11 Governmental Regulations, Etc.
5.12 Subsidiaries.
5.13 Purpose of Loans. SECTION 6 AFFIRMATIVE COVENANTS 6.1 Information
Covenants.
6.2 Preservation of Existence and Franchises.
6.3 Books and Records.
6.4 Compliance with Law.
6.5 Payment of Taxes and Other Indebtedness.
6.6 Insurance.
6.7 Maintenance of Property.
6.8 Use of Proceeds.
6.9 Audits/Inspections.
6.10 Adjusted Debt to EBITDAR Ratio.
6.11 Interest Coverage Ratio. SECTION 7 NEGATIVE COVENANTS 7.1 Liens.
7.2 Nature of Business.
7.3 Consolidation, Merger, Sale or Purchase of Assets, etc.
7.4 Fiscal Year.
7.5 Subsidiary Indebtedness. SECTION 8 EVENTS OF DEFAULT 8.1 Events of Default.
8.2 Acceleration; Remedies. SECTION 9 AGENCY PROVISIONS 9.1 Appointment.
9.2 Delegation of Duties.
9.3 Exculpatory Provisions.
9.4 Reliance on Communications.
9.5 Notice of Default.
9.6 Non-Reliance on Administrative Agent and Other Lenders.
9.7 Indemnification.
9.8 Administrative Agent in its Individual Capacity.
9.9 Successor Administrative Agent.
9.10 Syndication Agent. SECTION 10 MISCELLANEOUS 10.1 Notices.
10.2 Right of Set-Off.
10.3 Benefit of Agreement.
10.4 No Waiver; Remedies Cumulative.
10.5 Payment of Expenses, etc.
10.6 Amendments, Waivers and Consents.
10.7 Counterparts.
10.8 Headings.
10.9 Survival.
10.10 Governing Law; Submission to Jurisdiction; Venue.
10.11 Severability.
10.12 Entirety.
10.13 Binding Effect; Termination.
10.14 Confidentiality.
10.15 Source of Funds.
10.16 Conflict. SCHEDULES

Schedule 1.1 Applicable Percentage
Schedule 2.1(a) Lenders
Schedule 2.1(b)(i) Form of Notice of Borrowing
Schedule 2.1(e) Form of Revolving Note
Schedule 2.2(f) Form of Competitive Note
Schedule 2.3(d) Form of Swingline Note
Schedule 2.4(e) Form of Term Note
Schedule 3.2 Form of Notice of Extension/Conversion
Schedule 4.1(g) Form of Legal Opinion
Schedule 5.5 Material Litigation
Schedule 5.12 Subsidiaries
Schedule 6.1(c) Form of Officer's Compliance Certificate
Schedule 7.5 Subsidiary Indebtedness
Schedule 10.3(b) Form of Assignment and Acceptance



--------------------------------------------------------------------------------

CREDIT AGREEMENT





THIS CREDIT AGREEMENT dated as of May 22, 2001 (the "Credit Agreement"), is by
and among AUTOZONE, INC., a Nevada corporation (the "Borrower"), the several
lenders identified on the signature pages hereto and such other lenders as may
from time to time become a party hereto (the "Lenders"), FLEET NATIONAL BANK, as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent") and THE CHASE MANHATTAN BANK, as syndication agent (in such capacity,
the "Syndication Agent").

W I T N E S S E T H

WHEREAS, the Borrower has requested that the Lenders provide a $600,000,000
credit facility (as such credit facility may be increased or decreased pursuant
to the terms hereof) for the purposes hereinafter set forth;

WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 


SECTION 1

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

"Administrative Agent" shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

"Administrative Agent's Fee Letter" means that certain letter agreement, dated
as of May 22, 2001, between the Administrative Agent and the Borrower, as
amended, modified, supplemented or replaced from time to time.

"Administrative Agent's Fees" shall have the meaning assigned to such term in
Section 3.5(b).

"Affiliate" means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the equity interest in such Person. For purposes of this
definition, "control" when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

"Agency Services Address" means Fleet National Bank, 100 Federal Street,
MADE10307C, Boston, MA 02110 Attn: Agency Services.

"Applicable Percentage" means, for purposes of calculating the applicable
interest rate for any day for any Loan (other than a Competitive Loan or a
Quoted Rate Swingline Loan), the applicable rate of the Facility Fee for any day
for purposes of Section 3.5(a) or the applicable rate of the Utilization Fee for
any day for the purposes of Section 3.5(c), the appropriate applicable
percentage set forth on Schedule 1.1. The Applicable Percentages shall be
determined and adjusted on the following dates (each a "Calculation Date"): (i)
where the Borrower has a senior unsecured (non-credit enhanced) long term debt
rating from S&P and/or Moody's, five (5) Business Days after receipt of notice
by the Administrative Agent of a change in any such debt rating, based on such
debt rating(s); and

(ii) where the Borrower previously had a senior unsecured (non-credit enhanced)
long term debt rating from S&P and/or Moody's, but either or both of S&P and
Moody's withdraws its rating such that the Borrower's senior unsecured
(non-credit enhanced) long term debt no longer is rated by either S&P or
Moody's, five (5) Business Days after receipt by the Administrative Agent of
notice of the withdrawal of the last to exist of such previous debt ratings,
based on Pricing Level V until the earlier of (A) such time as S&P and/or
Moody's provides another rating for such debt of the Borrower or (B) the
Required Lenders have agreed to an alternative pricing grid or other method for
determining Pricing Levels pursuant to an effective amendment to this Credit
Agreement.

The Applicable Percentage shall be effective from a Calculation Date until the
next such Calculation Date. The Administrative Agent shall determine the
appropriate Applicable Percentages promptly upon receipt of the notices and
information necessary to make such determination and shall promptly notify the
Borrower and the Lenders of any change thereof. Such determinations by the
Administrative Agent shall be conclusive absent manifest error. The Applicable
Percentage from the Closing Date shall be based on Pricing Level II, subject to
adjustment as provided herein.

"Approving Lenders" has the meaning set forth in Section 3.4(c).

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

"Bankruptcy Event" means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.

"Base Rate" means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the Prime
Rate in effect on such day. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable after due inquiry to ascertain the Federal Funds Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Base Rate shall
be determined without regard to clause (a) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
the Prime Rate or the Federal Funds Rate, respectively.

"Base Rate Loan" means any Loan bearing interest at a rate determined by
reference to the Base Rate.

"Borrower" means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, such day
shall also be a day on which dealings between banks are carried on in U.S.
dollar deposits in London, England and New York, New York.

"Calculation Date" has the meaning set forth in the definition of Applicable
Percentage.

"Capital Lease" means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

"Change of Control" means either (i) a "person" or a "group" (within the meaning
of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of more than 50% of the then outstanding voting stock of the
Borrower or (ii) a majority of the board of directors of the Borrower shall
consist of individuals who are not Continuing Directors. For purposes hereof,
"Continuing Directors" means, as of any date of determination, (i) an individual
who on the date two years prior to such determination date was a member of the
Borrower's board of directors or (ii) (a) any director whose nomination for
election by the Borrower's shareholders was approved by a vote of a majority of
the directors then still in office who either were directors on the date two
years prior to such determination date or whose nomination for election was
previously so approved (or who are Continuing Directors pursuant to clause (b)
below) or (b) any director who was elected by a majority of the directors then
still in office who either were directors on the date two years prior to such
determination date or whose nomination for election was previously so approved
(or who are Continuing Directors pursuant to clause (a) above).

"Closing Date" means the date hereof.

"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

"Commercial Credit Business Arrangement" means any agreement between the
Borrower or any of its Subsidiaries and an entity that purchases such Person's
commercial accounts receivables with only such limited recourse back to such
Person as is customary in factoring arrangements of this type.

"Commitment" means (i) with respect to each Lender, the Revolving Commitment
and/or the Term Loan Commitment of such Lender and (ii) with respect to the
Swingline Lender, the Swingline Commitment.

"Competitive Bid" means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

"Competitive Bid Rate" means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

"Competitive Loan" means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

"Competitive Note" means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.2(f) and evidencing the Competitive Loans, if
any, of such Lender, as such promissory note may be amended, modified, restated
or replaced from time to time.

"Consolidated Adjusted Debt" means, at any time, the sum of, without
duplication, (i) Consolidated Funded Indebtedness and (ii) the product of
Consolidated Rents multiplied by 6.0.

"Consolidated EBITDA" means, for any period for the Borrower and its
Subsidiaries, Consolidated Net Income plus Consolidated Interest Expense plus
all provisions for any Federal, state or other domestic and foreign income taxes
plus depreciation and amortization, in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis. Except as
otherwise expressly provided, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of determination.

"Consolidated EBITDAR" means, for any period, the sum of Consolidated EBITDA and
Consolidated Rents. Except as otherwise expressly provided, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.

"Consolidated EBITR" means, for any period for the Borrower and its
Subsidiaries, Consolidated EBITDA minus depreciation and amortization plus
Consolidated Rents, in each case on a consolidated basis as determined in
accordance with GAAP applied on a consistent basis. Except as otherwise
expressly provided, the applicable period shall be for the four consecutive
fiscal quarters ending as of the date of determination.

"Consolidated Funded Indebtedness" means, at any time, the outstanding principal
amount of all Funded Indebtedness, without duplication, of the Borrower and its
Subsidiaries at such time.

"Consolidated Interest Coverage Ratio" means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (i) Consolidated EBITR to (ii)
Consolidated Interest Expense plus Consolidated Rents.

"Consolidated Interest Expense" means, for any period for the Borrower and its
Subsidiaries, all interest expense plus the interest component under Capital
Leases, in each case on a consolidated basis as determined in accordance with
GAAP applied on a consistent basis. Except as otherwise expressly provided, the
applicable period shall be for the four consecutive fiscal quarters ending as of
the date of determination.

"Consolidated Net Income" means, for any period for the Borrower and its
Subsidiaries, net income on a consolidated basis determined in accordance with
GAAP applied on a consistent basis, but excluding non-recurring charges in an
aggregate amount not to exceed $50,000,000 collectively with respect to all
periods relevant for the calculation of the financial covenants contained in
Sections 6.10 and 6.11. Except as otherwise expressly provided, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.

"Consolidated Rents" means, for any period for the Borrower and its
Subsidiaries, all rental expense of the Borrower and its Subsidiaries for such
period under operating leases (specifically including rents paid in connection
with synthetic leases, tax retention operating leases, off-balance sheet loans
or similar off-balance sheet financing products), on a consolidated basis as
determined in accordance with GAAP applied on a consistent basis. Except as
otherwise expressly provided, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of determination.

"Credit Documents" means a collective reference to this Credit Agreement, the
Notes, the Administrative Agent's Fee Letter and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto.

"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

"Designating Lender" has the meaning set forth in Section 10.3(e).

"Disapproving Lenders" has the meaning set forth in Section 3.4(c).

"Dollars" and "$" means dollars in lawful currency of the United States of
America.

"Environmental Laws" means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

"ERISA Affiliate" means an entity which is under common control with the
Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Code.

"ERISA Event" means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (vi) the complete
or partial withdrawal of the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate from a Multiemployer Plan; (vii) the conditions for imposition
of a lien under Section 302(f) of ERISA exist with respect to any Plan; or (vii)
the adoption of an amendment to any Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA.

"Eurodollar Loan" means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

"Eurodollar Rate" means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:
 

> Eurodollar Rate = Interbank Offered Rate
>                           1 - Eurodollar Reserve Percentage


"Eurodollar Reserve Percentage" means for any day, that percentage (expressed as
a decimal) which is in effect from time to time under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender. The Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

"Event of Default" means such term as defined in Section 8.1.

"Existing 364-Day Credit Agreement" means that certain 364-Day Credit Agreement,
dated as of May 23, 2000, by and among the Borrower, the lenders party thereto
and Bank of America, N.A., as Administrative Agent, as amended or modified.

"Existing Five-Year Facility" means the revolving loan facility established
pursuant to the Existing Five-Year Credit Agreement.

"Existing Five-Year Credit Agreement" means that certain Five-Year Credit
Agreement, dated as of May 23, 2000, by and among the Borrower, the lenders
party thereto and Bank of America, N.A., as Administrative Agent, as amended,
modified, supplemented, restated or replaced from time to time.

"Facility Fee" shall have the meaning assigned to such term in Section 3.5(a).

"Facility Fee Calculation Period" shall have the meaning assigned to such term
in Section 3.5(a).

"Federal Funds Rate" means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (A) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (B) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent.

"Fees" means all fees payable pursuant to Section 3.5.

"Financial Officer" means, with respect to the Borrower, the Treasurer, the
Chief Accounting Officer, the General Counsel, the Chief Financial Officer or
the Vice President-Finance of the Borrower; provided that the Borrower may
designate additional persons or delete persons so authorized by written notice
to the Administrative Agent from at least two existing Financial Officers of the
Borrower.

"Fleet " means Fleet National Bank and its successors.

"Funded Indebtedness" means, with respect to any Person (for purposes of this
sentence only, the "Debtor"), without duplication, (i) all Indebtedness of such
Debtor for borrowed money, (ii) all purchase money Indebtedness of such Debtor,
including without limitation the principal portion of all obligations of such
Debtor under Capital Leases, (iii) all Guaranty Obligations of such Debtor with
respect to Funded Indebtedness of another Person, (iv) the maximum available
amount of all standby letters of credit or acceptances issued or created for the
account of such Debtor, and (v) all Funded Indebtedness of another Person
secured by a Lien on any Property of such Debtor, whether or not such Funded
Indebtedness has been assumed; provided that Funded Indebtedness shall not
include (i) any letters of credit used by such Debtor for the financing of
inventory in the ordinary course of business or (ii) any amounts received by
such Debtor pursuant to a Commercial Credit Business Arrangement. The Funded
Indebtedness of any Person shall include the Funded Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer.

"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

"Indebtedness" of any Person means (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (v) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (vi) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guaranty Obligations of such
Person, (viii) the principal portion of all obligations of such Person under
Capital Leases, (ix) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements, (x) the maximum amount of all standby letters of credit
issued or bankers' acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (xi) all preferred stock issued by such Person and required by
the terms thereof to be redeemed, or for which mandatory sinking fund payments
are due, by a fixed date and (xii) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP;
provided that Indebtedness shall not include (i) any letters of credit used by
such Person for the financing of inventory in the ordinary course of business or
(ii) any amounts received by such Person pursuant to a Commercial Credit
Business Arrangement. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer.

"Interbank Offered Rate" means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate (rounded upwards, if necessary, to the
nearest whole multiple of 1/100 of 1%) equal to the rate of interest, determined
by the Administrative Agent on the basis of the offered rates for deposits in
dollars for a period of time corresponding to such Interest Period (and
commencing on the first day of such Interest Period), appearing on Telerate Page
3750 (or, if, for any reason, Telerate Page 3750 is not available, the Reuters
Screen LIBO Page) as of approximately 11:00 A.M. (London time) two (2) Business
Days before the first day of such Interest Period; provided, however, if no such
interest rate for a period of time corresponding to such Interest Period appears
on Telerate Page 3750 or the Reuters Screen LIBO Page, then the applicable
interest rate shall be determined by the Administrative Agent in good faith. As
used herein, "Telerate Page 3750" means the display designated as page 3750 by
Dow Jones Telerate, Inc. (or such other page as may replace such page on that
service for the purpose of displaying the British Bankers Association London
interbank offered rates) and "Reuters Screen LIBO Page" means the display
designated as page "LIBO" on the Reuters Monitor Money Rates Service (or such
other page as may replace the LIBO page on that service for the purpose of
displaying London interbank offered rates of major banks).

"Interest Payment Date" means (i) as to any Base Rate Loan, the last day of each
March, June, September and December, the date of repayment of principal of such
Loan and the Termination Date and (ii) as to any Eurodollar Loan, any
Competitive Loan or any Swingline Loan, the last day of each Interest Period for
such Loan, the date of repayment of principal of such Loan and on the
Termination Date, and in addition where the applicable Interest Period is more
than 3 months, then also on the date 3 months from the beginning of the Interest
Period, and each 3 months thereafter. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day, except that in the case of Eurodollar Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding Business Day.

"Interest Period" means (i) as to any Eurodollar Loan, a period of one, two,
three or six month's duration, as the Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals), (ii) as to any Competitive Loan, a period commencing in each case on
the date of the borrowing and ending on the date specified in the applicable
Competitive Bid whereby the offer to make such Competitive Loan was extended
(such ending date in any event to be no less than one week and not more than 180
days from the date of the borrowing) and (iii) as to any Swingline Loan, a
period commencing in each case on the date of the borrowing and ending on the
date agreed by the Borrower and the Swingline Lender in accordance with the
provisions of Section 2.3(b)(i) (such ending date in any event to be not more
than seven (7) Business Days from the date of borrowing); provided, however, (A)
if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that in the case of Eurodollar Loans where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (B) no Interest Period shall extend beyond the Termination Date, and (C)
in the case of Eurodollar Loans, where an Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month in which
the Interest Period is to end, such Interest Period shall end on the last day of
such calendar month.

"Lenders" means each of the Persons identified as a "Lender" on the signature
pages hereto, and each Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.

"Lending Installation" means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

"Loan" or "Loans" means the Term Loan (or any Base Rate Loan or Eurodollar Loan
constituting a portion thereof), the Revolving Loans, the Competitive Loans
and/or the Swingline Loans (or any Swingline Loan bearing interest at the Base
Rate or the Quoted Rate and referred to as a Base Rate Loan or a Quoted Rate
Swingline Loan), individually or collectively, as appropriate.

"Master Account" means such account as may be identified by written notice from
at least two Financial Officers of the Borrower to the Administrative Agent.

"Material Adverse Effect" means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform any material obligation under the Credit Documents or (iii)
any aspect of the Borrower or its business that adversely affects the material
rights and remedies of the Lenders under the Credit Documents.

"Materials of Environmental Concern" means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

"Multiemployer Plan" means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

"Multiple Employer Plan" means a Plan which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate and at least one employer other than the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate are contributing
sponsors.

"Note" or "Notes" means any Revolving Note, Swingline Note, Competitive Note
and/or Term Note, as the context may require.

"Notice of Borrowing" means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

"Notice of Extension/Conversion" means the written notice of extension or
conversion in substantially the form of Schedule 3.2, as required by Section
3.2.

"Participation Interest" means, the extension of credit by a Lender by way of a
purchase of a participation in any Swingline Loans as provided in Section
2.3(b)(iii) or in any Loans as provided in Section 3.13.

"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

"Permitted Liens" means: (i) Liens in favor of the Administrative Agent on
behalf of the Lenders;

(ii) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that any such Liens which are material secure only amounts
not yet due and payable or, if due and payable, are unfiled and no other action
has been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);

(iv) Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by the Borrower and its Subsidiaries in the ordinary course of
business in connection with workers' compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(v) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(vi) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

(vii) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries taken as a whole;

(viii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(ix) Liens on assets at the time such assets are acquired by the Borrower or any
Subsidiary in accordance with Section 7.3(d); provided that such Liens are not
created in contemplation of such acquisition;

(x) Liens on assets of any Person at the time such Person becomes a Subsidiary
in accordance with Section 7.3(d); provided that such Liens are not created in
contemplation of such Person becoming a Subsidiary;

(xi) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(xii) Liens on receivables sold pursuant to a Commercial Credit Business
Arrangement;

(xiii) Liens on inventory held by the Borrower or any of its Subsidiaries under
consignment;

(xiv) Liens on any inventory of the Borrower or any of its Subsidiaries in favor
of a vendor of such inventory, arising in the normal course of business upon its
sale to the Borrower or any such Subsidiary; and

(xv) other Liens on Property of the Borrower and its Subsidiaries, so long as
the Borrower and its Subsidiaries own at all times Property (a) unencumbered by
any Liens other than Liens permitted by clauses (i) through (xiv) above and (b),
having an aggregate fair market value of at least $2,000,000,000.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

"Plan" means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an "employer"
within the meaning of Section 3(5) of ERISA.

"Pricing Level" means the applicable pricing level for the Applicable Percentage
shown in Schedule 1.1.

"Prime Rate" means the rate of interest per annum publicly announced or
established from time to time by Fleet as its prime rate in effect at its
principal office in Boston, Massachusetts, with each change in the Prime Rate
being effective on the date such change is publicly announced as effective (it
being understood and agreed that the Prime Rate is a reference rate used by
Fleet in determining interest rates on certain loans and is not intended to be
the lowest rate of interest charged on any extension of credit by Fleet to any
debtor).

"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

"Quoted Rate" means, with respect to any Quoted Rate Swingline Loan, the fixed
percentage rate per annum offered by the Swingline Lender and accepted by the
Borrower with respect to such Swingline Loan as provided in accordance with the
provisions of Section 2.3.

"Quoted Rate Swingline Loan" means a Swingline Loan bearing interest at a Quoted
Rate.

"Register" shall have the meaning given such term in Section 10.3(c).

"Regulation D, T, U, or X" means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

"Required Lenders" means, at any time, Lenders which are then in compliance with
their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate at least 51% of (i) the Revolving Commitments and the
outstanding Term Loan (and Participation Interests therein) or (ii) if the
Commitments have been terminated, the outstanding Loans and Participation
Interests.

"Requirement of Law" means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.

"Revolving Commitment" means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.1(a) (as
such amount may be reduced or increased from time to time in accordance with the
provisions of this Credit Agreement), (i) to make Revolving Loans in accordance
with the provisions of Section 2.1(a) and (ii) to purchase participation
interests in the Swingline Loans in accordance with the provisions of Section
2.3(b)(iii).

"Revolving Commitment Percentage" means for any Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 10.3.

"Revolving Committed Amount" shall have the meaning assigned to such term in
Section 2.1(a).

"Revolving Facilities" means a collective reference to (i) the revolving loan
facility established pursuant to Section 2.1 and (ii) the Existing Five-Year
Facility.

"Revolving Loans" shall have the meaning assigned to such term in Section
2.1(a).

"Revolving Note" means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.1(e) and evidencing the Revolving Loans of such
Lender, as such promissory note may be amended, modified, restated or replaced
from time to time.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

"SPV" has the meaning set forth in Section 10.3(e).

"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

"Swingline Commitment" means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding of up
to the Swingline Committed Amount.

"Swingline Committed Amount" shall have the meaning assigned to such term in
Section 2.3(a).

"Swingline Lender" means Fleet National Bank.

"Swingline Loan" shall have the meaning assigned to such term in Section 2.3(a).

"Swingline Note" means the promissory note of the Borrower in favor of the
Swingline Lender substantially in the form of Schedule 2.3(d), as such
promissory note may be amended, modified, restated or replaced from time to
time.

"Syndication Agent" shall have the meaning assigned to such term in the heading
hereof together with any successors and assigns.

"Termination Date" means (i) as to the Revolving Loans, Swingline Loans and
Competitive Loans, May __, 2002, as such date may be extended pursuant to
Section 3.4 and (ii) as to the Term Loan, May __, 2003.

"Term Loan" shall have the meaning assigned to such term in Section 2.4(a).

"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make its portion of the Term Loan in a principal amount equal to
such Lender's Term Loan Commitment Percentage (if any) of the Term Loan.

"Term Loan Commitment Percentage" means for any Lender, the percentage
identified as its Term Loan Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 10.3.

"Term Note" means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.4(e) and evidencing the portion of the Term Loan
made by such Lender, as such promissory note may be amended, modified, restated
or replaced from time to time.

"Utilization Fee" shall have the meaning set forth in Section 3.5(c).

"Utilization Fee Period" shall have the meaning assigned to such term in Section
3.5(c).

1.2 Computation of Time Periods.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 hereof (or.
prior to the delivery of the first financial statements pursuant to Section 6.1
hereof, consistent with the financial statements as at August 26, 2000;
provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or (b)
the Administrative Agent or the Required Lenders shall so object in writing
within 30 days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Borrower to the Lenders as to which no such
objection shall have been made.
 
 



SECTION 2

CREDIT FACILITIES

2.1 Revolving Loans. (a) Revolving Commitment. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make available to the Borrower
revolving credit loans requested by the Borrower in Dollars ("Revolving Loans")
up to such Lender's Revolving Commitment from time to time from the Closing Date
until the Termination Date, or such earlier date as the Revolving Commitments
shall have been terminated as provided herein for the purposes hereinafter set
forth; provided, however, that the sum of the aggregate principal amount of
outstanding Revolving Loans shall not exceed FOUR HUNDRED MILLION DOLLARS
($400,000,000.00) (as such aggregate maximum amount may be reduced from time to
time as provided in Sections 3.3 and 3.4, the "Revolving Committed Amount");
provided, further, (i) with regard to each Lender individually, such Lender's
outstanding Revolving Loans shall not exceed such Lender's Revolving Commitment,
and (ii) with regard to the Lenders collectively, the aggregate principal amount
of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Competitive Loans plus the aggregate principal amount of outstanding
Swingline Loans shall not exceed the Revolving Committed Amount. Revolving Loans
may consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof; provided, however, that no more than 25 Eurodollar Loans
shall be outstanding hereunder at any time. For purposes hereof, Eurodollar
Loans with different Interest Periods shall be considered as separate Eurodollar
Loans, even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurodollar Loan with a
single Interest Period. Revolving Loans hereunder may be repaid and reborrowed
in accordance with the provisions hereof. (b) Revolving Loan Borrowings. (i)
Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing by
written notice (or telephone notice promptly confirmed in writing) to the
Administrative Agent not later than 11:30 A.M. (Boston, Massachusetts time) on
the Business Day of the requested borrowing in the case of Base Rate Loans, and
not later than 2:00 P.M. (Boston, Massachusetts time) on the third Business Day
prior to the date of the requested borrowing in the case of Eurodollar Loans.
Each such request for borrowing shall be irrevocable, executed by a Financial
Officer of the Borrower and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, and (D) whether the
borrowing shall be comprised of Base Rate Loans, Eurodollar Loans or a
combination thereof, and if Eurodollar Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of a Eurodollar Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (II) the type of Revolving Loan requested, then such notice shall be
deemed to be a request for a Base Rate Loan hereunder. The Administrative Agent
shall give notice to each affected Lender promptly upon receipt of each Notice
of Borrowing pursuant to this Section 2.1(b)(i), the contents thereof and each
such Lender's share of any borrowing to be made pursuant thereto.

(ii) Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is a Revolving
Loan shall be in a minimum aggregate principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

(iii) Advances. Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower as specified in Section 3.14(a), or in such other manner
as the Administrative Agent may specify in writing, by 1:00 P.M. (Boston,
Massachusetts time) on the date specified in the applicable Notice of Borrowing
in Dollars and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the Master Account with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Termination Date, subject to the provisions of Sections
3.4(c) and (d).

(d) Interest. Subject to the provisions of Section 3.1, (i) Base Rate Loans.
During such periods as Revolving Loans shall be comprised in whole or in part of
Base Rate Loans, such Base Rate Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Percentage; and

(ii) Eurodollar Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Eurodollar Rate plus the Applicable
Percentage.
 

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

(e) Revolving Notes. The Revolving Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrower to such Lender in an original
principal amount equal to such Lender's Revolving Commitment and in
substantially the form of Schedule 2.1(e).
 

2.2 Competitive Loan Subfacility. (a) Competitive Loans. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Borrower may, from time to time from the Closing Date until the
Termination Date, request and each Lender may, in its sole discretion, agree to
make, Competitive Loans in Dollars to the Borrower; provided, however, that (i)
the aggregate principal amount of outstanding Competitive Loans shall not at any
time exceed the Revolving Committed Amount, and (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Competitive Loans plus the aggregate principal amount of
outstanding Swingline Loans shall not at any time exceed the Revolving Committed
Amount. Each Competitive Loan shall be not less than $10,000,000 in the
aggregate and integral multiples of $1,000,000 in excess thereof (or the
remaining portion of the Revolving Committed Amount, if less).

(b) Competitive Bid Requests. The Borrower may solicit by making a written or
telefax request to all of the Lenders for a Competitive Loan. To be effective,
such request must be received by each of the Lenders by 2:00 P.M. (Boston,
Massachusetts time) one Business Day prior to the date of the requested
borrowing and must specify (i) that a Competitive Loan is requested, (ii) the
amount of such Competitive Loan and (iii) the Interest Period for such
Competitive Loan.

(c) Competitive Bids. Upon receipt of a request by the Borrower for a
Competitive Loan, each Lender may, in its sole discretion, submit a Competitive
Bid containing an offer to make a Competitive Loan in an amount up to the amount
specified in the related request for Competitive Loans. Such Competitive Bid
shall be submitted to the Borrower by telephone notice (to be immediately
confirmed by telecopy) no later than 10:30 A.M. (Boston, Massachusetts time) on
the date of the requested Competitive Loan. Competitive Bids so made shall be
irrevocable. Each Competitive Bid shall specify (i) the date of the proposed
Competitive Loan, (ii) the maximum and minimum principal amounts of the
Competitive Loan for which such offer is being made (which may be for all or a
part of (but not more than) the amount requested by the Borrower), (iii) the
applicable Competitive Bid Rate, and (iv) the applicable Interest Period.

(d) Acceptance of Competitive Bids. The Borrower may, before 1:00 P.M. (Boston,
Massachusetts time) on the date of the requested Competitive Loan, accept any
Competitive Bid by giving the applicable Lender and the Administrative Agent
telephone notice (immediately confirmed in writing) of (i) the Lender or Lenders
whose Competitive Bid(s) is/are accepted, (ii) the principal amount of the
Competitive Bid(s) so accepted and (iii) the Interest Period of the Competitive
Bid(s) so accepted. The Borrower may accept any Competitive Bid in whole or in
part; provided, however, that (a) the principal amount of each Competitive Loan
may not exceed the maximum amount offered in the Competitive Bid and may not be
less than the minimum amount offered in the Competitive Bid, (b) the principal
amount of each Competitive Loan may not exceed the total amount requested
pursuant to subsection (a) above, (c) the Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if it has decided to
reject a Competitive Bid made at a lower Competitive Bid Rate and (d) if the
Borrower shall accept a Competitive Bid or Bids made at a particular Competitive
Bid Rate but the amount of such Competitive Bid or Bids shall cause the total
amount of Competitive Bids to be accepted by the Borrower to exceed the total
amount requested pursuant to subsection (a) above, then the Borrower shall
accept a portion of such Competitive Bid or Bids in an amount equal to the total
amount requested pursuant to subsection (a) above less the amount of other
Competitive Bids accepted with respect to such request, which acceptance, in the
case of multiple Competitive Bids at the same Competitive Bid Rate, shall be
made pro rata in accordance with each such Competitive Bid at such Competitive
Bid Rate. Competitive Bids so accepted by the Borrower shall be irrevocable.

(e) Funding of Competitive Loans. Upon acceptance by the Borrower pursuant to
subsection (d) above of all or a portion of any Lender's Competitive Bid, such
Lender shall, before such time as determined by such Lender in accordance with
such Lender's customary practices, on the date of the requested Competitive
Loan, make such Competitive Loan available by crediting the Master Account with
the amount of such Competitive Loan.

(f) Competitive Notes. The Competitive Loans of each Lender shall be evidenced
by a single Competitive Note duly executed on behalf of the Borrower, dated the
date hereof, in substantially the form of Schedule 2.2(f), payable to the order
of such Lender.

(g) Repayment of Competitive Loans. The Borrower shall repay to each Lender
which has made a Competitive Loan on the last day of the Interest Period for
such Competitive Loan the then unpaid principal amount of such Competitive Loan.
Unless the Borrower shall repay the maturing Competitive Loan or give to notice
to the Administrative Agent of its intent to otherwise repay such Loan not later
than 11:30 A.M. (Boston, Massachusetts time) on the last day of the Interest
Period, the Borrower shall be deemed to have requested a Revolving Loan advance
comprised of Base Rate Loans in the amount of the maturing Competitive Loan, the
proceeds of which will be used to repay such Competitive Loan.

(h) Interest on Competitive Loans. The Borrower shall pay interest to each
Lender on the unpaid principal amount of each Competitive Loan from and
including the date of such Competitive Loan to but excluding the stated maturity
date thereof, at the applicable Competitive Bid Rate for such Competitive Loan
(computed on the basis of the actual number of days elapsed over a year of 360
days). Interest on Competitive Loans shall be payable in arrears on each
applicable Interest Payment Date (or at such other times as may be specified
herein).

(i) Limitation on Number of Competitive Loans. The Borrower shall not request a
Competitive Loan if, assuming the maximum amount of Competitive Loans so
requested is borrowed as of the date of such request, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Competitive Loans plus the aggregate principal amount of
outstanding Swingline Loans would exceed the aggregate Revolving Committed
Amount.

(j) Change in Procedures for Requesting Competitive Loans. The Borrower and the
Lenders hereby agree that, notwithstanding any other provision to the contrary
contained in this Credit Agreement, upon mutual agreement of the Administrative
Agent and the Borrower and written notice by the Administrative Agent to the
Lenders, all further requests by the Borrower for Competitive Loans shall be
made by the Borrower to the Lenders through the Administrative Agent in
accordance with such procedures as shall be prescribed by the Administrative
Agent and acceptable to the Borrower and each Lender.
 

2.3 Swingline Loan Subfacility. (a) Swingline Commitment. Subject to the terms
and conditions hereof and in reliance upon the representations and warranties
herein set forth, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans requested by the Borrower in Dollars to the
Borrower (each a "Swingline Loan" and, collectively, the "Swingline Loans") from
time to time from the Closing Date until the Termination Date for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed FIFTY MILLION DOLLARS
($50,000,000.00) (the "Swingline Committed Amount"), and (ii) the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Competitive Loans plus the aggregate principal amount of
outstanding Swingline Loans shall not exceed the Revolving Committed Amount.
Swingline Loans hereunder shall be made as Base Rate Loans or Quoted Rate
Swingline Loans as the Borrower may request in accordance with the provisions of
this Section 2.3, and may be repaid and reborrowed in accordance with the
provisions hereof. (b) Swingline Loan Advances. (i) Notices; Disbursement.
Whenever the Borrower desires a Swingline Loan advance hereunder it shall give
written notice (or telephone notice promptly confirmed in writing) to the
Swingline Lender not later than 2:00 P.M. (Boston, Massachusetts time) on the
Business Day of the requested Swingline Loan advance. Each such notice shall be
irrevocable and shall specify (A) that a Swingline Loan advance is requested,
(B) the date of the requested Swingline Loan advance (which shall be a Business
Day) and (C) the principal amount of the Swingline Loan advance requested. Each
Swingline Loan shall be made as a Base Rate Loan or a Quoted Rate Swingline Loan
and shall have such maturity date as the Swingline Lender and the Borrower shall
agree upon receipt by the Swingline Lender of any such notice from the Borrower.
The Swingline Lender shall initiate the transfer of funds representing the
Swingline Loan advance to the Master Account by 3:30 P.M. (Boston, Massachusetts
time) on the Business Day of the requested borrowing.

(ii) Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $1,000,000 and in integral multiples of $500,000 in excess
thereof (or the remaining amount of the Swingline Committed Amount, if less).

(iii) Repayment of Swingline Loans. The principal amount of all Swingline Loans
shall be due and payable on the earlier of (A) the maturity date agreed to by
the Swingline Lender and the Borrower with respect to such Loan (which maturity
date shall not be a date more than seven (7) Business Days from the date of
advance thereof) or (B) the Termination Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the Lenders,
demand repayment of its Swingline Loans by way of a Revolving Loan advance, in
which case the Borrower shall be deemed to have requested a Revolving Loan
advance comprised solely of Base Rate Loans in the amount of such Swingline
Loans; provided, however, that any such demand shall be deemed to have been
given one Business Day prior to the Termination Date and on the date of the
occurrence of any Event of Default described in Section 8.1 and upon
acceleration of the indebtedness hereunder and the exercise of remedies in
accordance with the provisions of Section 8.2. Each Lender hereby irrevocably
agrees to make its pro rata share of each such Revolving Loan in the amount, in
the manner and on the date specified in the preceding sentence notwithstanding
(I) the amount of such borrowing may not comply with the minimum amount for
advances of Revolving Loans otherwise required hereunder, (II) whether any
conditions specified in Section 4.2 are then satisfied, (III) whether a Default
or an Event of Default then exists, (IV) failure of any such request or deemed
request for Revolving Loan to be made by the time otherwise required hereunder,
(V) whether the date of such borrowing is a date on which Revolving Loans are
otherwise permitted to be made hereunder or (VI) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Revolving Loan cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date such borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon its Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 3.4), provided that (A) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is purchased and (B) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Swingline Lender, to the extent not paid to the
Swingline Lender by the Borrower in accordance with the terms of subsection
(c)(ii) hereof, interest on the principal amount of participation purchased for
each day from and including the day upon which such borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to the Federal Funds Rate.
 

(c) Interest on Swingline Loans. (i) Subject to the provisions of Section 3.1,
each Swingline Loan shall bear interest as follows: (A) Base Rate Loans. If such
Swingline Loan is a Base Rate Loan, at a per annum rate (computed on the basis
of the actual number of days elapsed over a year of 365 days) equal to the Base
Rate plus the Applicable Percentage.

(B) Quoted Rate Swingline Loans. If such Swingline Loan is a Quoted Rate
Swingline Loan, at a per annum rate (computed on the basis of the actual number
of days elapsed over a year of 360 days) equal to the Quoted Rate applicable
thereto.
 
 

Notwithstanding any other provision to the contrary set forth in this Credit
Agreement, in the event that the principal amount of any Quoted Rate Swingline
Loan is not repaid on the last day of the Interest Period for such Loan, then
such Loan shall be automatically converted into a Base Rate Loan at the end of
such Interest Period.

(ii) Payment of Interest. Interest on Swingline Loans shall be payable in
arrears on each applicable Interest Payment Date (or at such other times as may
be specified herein).
 
 

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in an original principal
amount equal to the Swingline Committed Amount substantially in the form of
Schedule 2.3(d). 2.4 Term Loan (a) Term Loan Commitment. Subject to the terms
and conditions hereof and in reliance upon the representations and warranties
set forth herein, each Lender severally agrees to make available to the Borrower
on the Closing Date such Lender's Term Loan Commitment Percentage of a term loan
in Dollars in the aggregate principal amount of TWO-HUNDRED DOLLARS
($200,000,000.00) (the "Term Loan"). The Term Loan may consist of Base Rate
Loans or Eurodollar Loans, or a combination thereof, as the Borrower may
request; provided, however, that no more than 8 Eurodollar Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period). Amounts repaid on the Term Loan
may not be reborrowed.

(b) Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is part of the
Term Loan shall be in an aggregate principal amount that is not less than
$5,000,000 and integral multiples of $1,000,000 (or the then remaining principal
balance of the Term Loan, if less).

(c) Repayment of Term Loan. The entire unpaid principal amount of the Term Loan
shall be due and payable in full on the Termination Date.

(d) Interest. Subject to the provisions of Section 3.1: (i) Base Rate Loans.
During such periods as the Term Loan shall be comprised in whole or in part of
Base Rate Loans, such Base Rate Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Percentage; and

(ii) Eurodollar Loans. During such periods as the Term Loan shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Eurodollar Rate plus the Applicable
Percentage.
 

Interest on the Term Loan shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

(e) Term Notes. The portion of the Term Loan made by each Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Lender
substantially in the form of Schedule 2.4(e).
 

SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

3.1 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 1% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then 1% greater than the Base Rate).

3.2 Extension and Conversion.

Subject to the terms of Section 4.2, the Borrower shall have the option, on any
Business Day, to extend existing Loans into a subsequent permissible Interest
Period or to convert Loans into Loans of another interest rate type; provided,
however, that (a) except as provided in Section 3.8, Eurodollar Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto, (b) Eurodollar Loans may be extended, and Base Rate Loans
may be converted into Eurodollar Loans, only if no Default or Event of Default
is in existence on the date of extension or conversion, (c) Loans extended as,
or converted into, Eurodollar Loans shall be subject to the terms of the
definition of "Interest Period" set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 2.1(b)(ii), (d) no more than 25
Eurodollar Loans shall be outstanding hereunder at any time (it being understood
that, for purposes hereof, Eurodollar Loans with different Interest Periods
shall be considered as separate Eurodollar Loans, even if they begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period), (e) any request
for extension or conversion of a Eurodollar Loan which shall fail to specify an
Interest Period shall be deemed to be a request for an Interest Period of one
month and (f) Competitive Loans and Swingline Loans may not be extended or
converted pursuant to this Section 3.2. Each such extension or conversion shall
be effected by a Financial Officer of the Borrower giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:30 A.M. (Boston, Massachusetts time) on the
Business Day of, in the case of the extension of Base Rate Loans, and prior to
2:00 P.M. (Boston, Massachusetts time) on the third Business Day prior to, in
the case of the extension of a Eurodollar Loan as, or conversion of a Base Rate
Loan into, a Eurodollar Loan, the date of the proposed extension or conversion,
specifying the date of the proposed extension or conversion, the Loans to be so
extended or converted, the types of Loans into which such Loans are to be
converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion shall be irrevocable and shall
constitute a representation and warranty by the Borrower of the matters
specified in subsections (b), (c), (d) and (e) of Section 4.2. In the event the
Borrower fails to request extension or conversion of any Eurodollar Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Eurodollar Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.

3.3 Prepayments. (a) Voluntary Prepayments. The Borrower shall have the right to
prepay Loans (other than Competitive Bid Loans, which may not be prepaid) in
whole or in part from time to time, subject to Section 3.11, but otherwise
without premium or penalty; provided, however, that (i) Eurodollar Loans may
only be prepaid on three Business Days' prior written notice to the
Administrative Agent and specifying the applicable Loans to be prepaid; (ii) any
prepayment of Eurodollar Loans or Quoted Rate Swingline Loans will be subject to
Section 3.11 and (iii) each such partial prepayment of Loans shall be (A) in the
case of Revolving Loans or the Term Loan (or portion thereof), in a minimum
principal amount of $5,000,000 and multiples of $1,000,000 in excess thereof
(or, if less, the full remaining amount of the Revolving Loan or Term Loan being
prepaid) and (B) in the case of Swingline Loans, in a minimum principal amount
of $1,000,000 and multiples of $500,000 in excess thereof (or, if less, the full
remaining amount of the then outstanding Swingline Loans). Subject to the
foregoing terms, amounts prepaid under this Section 3.3(a) shall be applied as
the Borrower may elect.

(b) Mandatory Prepayments. (i) Commitment Limitation. If at any time, the sum of
the aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding Competitive Loans plus the aggregate principal
amount of outstanding Swingline Loans shall exceed the Revolving Committed
Amount, the Borrower promises to prepay immediately the outstanding principal
balance on the Revolving Loans and/or Competitive Loans in an amount sufficient
to eliminate such excess.

(ii) Debt and Equity Issuances. During any period in which the Borrower has a
senior unsecured (non-credit enhanced) long term debt rating from S&P of below
BBB- and a senior unsecured (non-credit enhanced) long term debt rating from
Moody's of below Baa3, immediately upon receipt by the Borrower or any
Subsidiary of proceeds from any Debt or Equity Issuance (as defined below) the
Borrower shall cause 50% of the net cash proceeds of such Debt or Equity
Issuance to be applied as follows:
  (A) to prepay the principal amount of any borrowings outstanding under the
Revolving Facilities, with such prepayment applied pro rata to the Revolving
Facilities (based on outstanding commitments thereunder) to the extent of
outstanding borrowings under each Revolving Facility (it being understood that
the aggregate amount of prepayments required to be made by the Borrower under
both Revolving Facilities shall not exceed 50% of the net cash proceeds of such
Debt or Equity Issuance); and

(B) to permanently reduce on a Dollar for Dollar basis commitments outstanding
under the Revolving Facilities (regardless of whether there are any outstanding
borrowings being prepaid), with such reductions applied pro rata to the
Revolving Facilities (based on outstanding commitments thereunder) to the extent
of outstanding commitments under each Revolving Facility (it being understood
that the aggregate amount of commitment reductions required to be made by the
Borrower under both Revolving Facilities shall not exceed 50% of the net cash
proceeds of such Debt or Equity Issuance and that a commitment reduction under a
Revolving Facility shall reduce the individual commitments of the lenders under
such facility on a pro rata basis).
 
 

Any prepayment made pursuant to this Section 3.3(b)(ii) shall be accompanied by
interest on the principal amount prepaid through the date of prepayment. For
purposes hereof, "Debt or Equity Issuance" means the issuance by the Borrower or
any of its Subsidiaries (to a Person other than the Borrower or any of its
Subsidiaries) of (I) any Indebtedness for borrowed money in the form of publicly
issued or privately placed bonds or other debt securities with a maturity of
three years or greater or (II) any shares of capital stock or other equity
securities.

(c) General. All prepayments made pursuant to this Section 3.3 shall (i) be
subject to Section 3.11 and (ii) unless the Borrower shall specify otherwise, be
applied first to Base Rate Loans, if any, and then to Eurodollar Loans in direct
order of Interest Period maturities. Except as otherwise set forth in subclause
(b) above, amounts prepaid on the Revolving Loans may be reborrowed in
accordance with the provisions hereof.

3.4 Termination and Reduction of Revolving Committed Amount. (a) Voluntary
Reductions. The Borrower may from time to time permanently reduce or terminate
the Revolving Committed Amount in whole or in part (in minimum aggregate amounts
of $5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if
less, the full remaining amount of the then applicable Revolving Committed
Amount)) upon five Business Days' prior written notice to the Administrative
Agent; provided, however, no such termination or reduction shall be made which
would cause the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding Competitive Loans plus the
aggregate principal amount of outstanding Swingline Loans to exceed the
Revolving Committed Amount unless, concurrently with such termination or
reduction, the Revolving Loans and/or Competitive Loans are repaid to the extent
necessary to eliminate such excess. The Administrative Agent shall promptly
notify each affected Lender of receipt by the Administrative Agent of any notice
from the Borrower pursuant to this Section 3.4(a).

(b) Termination Date. Subject to subclauses (c) and (d) below, the Revolving
Commitments of the Lenders shall automatically terminate on the Termination
Date.

(c) Extension. The Borrower may, no earlier than 60 days and no later than 30
days prior to the Termination Date applicable to Revolving Loans, Swingline
Loans and Competitive Loans, by notice to the Administrative Agent, make written
request of the Lenders to extend such Termination Date for an additional period
of 364 days. The Administrative Agent will give prompt notice to each of the
Lenders of its receipt of any such request for extension of such Termination
Date. Each Lender, in its sole discretion, shall make a determination not more
than 30 days nor less than 25 days prior to such Termination Date as to whether
or not it will agree to extend such Termination Date as requested; provided,
however, that failure by any Lender to make a timely response to the Borrower's
request for extension of such Termination Date shall be deemed to constitute a
refusal by the Lender to extend such Termination Date. If, in response to a
request for an extension of such Termination Date, one or more Lenders shall
fail to agree to the requested extension (the "Disapproving Lenders"), then the
Borrower may elect to either (A) continue the revolving credit facility
hereunder at the same level of Revolving Commitments by replacing each of the
Disapproving Lenders in accordance with Section 3.16, or (B) provided that the
requested extension is approved by Lenders holding at least 51% of the Revolving
Commitments hereunder (including for purposes hereof any Replacement Lenders
which may replace a Disapproving Lender, the "Approving Lenders"), extend and
continue the revolving credit facility at a lower aggregate amount equal to the
Revolving Commitments held by the Approving Lenders. In any such case, (i) such
Termination Date relating to the Revolving Commitments held by the Disapproving
Lenders shall remain as then in effect with repayment of obligations held by
such Disapproving Lenders being due on such date and termination of their
respective Revolving Commitments on such date, and (ii) such Termination Date
relating to the Revolving Commitments held by the Approving Lenders shall be
extended by an additional period of 364 days.

(d) Term Out Option. If (i) the Borrower shall have delivered to the
Administrative Agent a written notice requesting an extension of the Termination
Date applicable to Revolving Loans, Swingline Loans and Competitive Loans at
least three (3) Business Days prior to such Termination Date then in effect
(which notice the Administrative Agent shall promptly transmit to each Lender)
and (ii) no Default or Event of Default exists on the otherwise applicable
Termination Date, then such otherwise applicable Termination Date shall be
extended (provided that no prior elections have been made under this Section
2.4(d)) to the first anniversary of such Termination Date then in effect. No
additional borrowings under the Revolving Credit Facility set forth in Section
2.1 may be made during such extension period and any amounts repaid on Loans
outstanding under such facility during such extension period may not be
reborrowed. The otherwise Applicable Percentage on all Loans outstanding under
this option shall be increased by an additional 0.125% per annum.

3.5 Fees. (a) Facility Fee. In consideration of the Revolving Commitments of the
Lenders hereunder, the Borrower agrees to pay to the Administrative Agent for
the account of each Lender a fee (the "Facility Fee") on the Revolving Committed
Amount computed at a per annum rate for each day during the applicable Facility
Fee Calculation Period (hereinafter defined) equal to the Applicable Percentage
in effect from time to time. The Facility Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and any date that the Revolving
Committed Amount is reduced as provided in Section 3.4 and the Termination Date)
for the immediately preceding quarter (or portion thereof) (each such quarter or
portion thereof for which the Facility Fee is payable hereunder being herein
referred to as a "Facility Fee Calculation Period"), beginning with the first of
such dates to occur after the Closing Date.

(b) Administrative Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees referred to in the Administrative Agent's Fee
Letter (collectively, the "Administrative Agent's Fees").

(c) Utilization Fee. During such periods as the aggregate principal amount of
all outstanding Loans is greater than or equal to 33% of the Revolving Committed
Amount (each a "Utilization Fee Period"), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee (the "Utilization
Fee") on all Loans outstanding during each such Utilization Fee Period computed
at a per annum rate for each day during such period equal to the Applicable
Percentage for the Utilization Fee in effect from time to time. The Utilization
Fee shall be due and payable in arrears on the last Business Day of each March,
June, September and December for all Utilization Fee Periods occurring during
the immediately preceding quarter (or portion thereof), beginning with the first
of such dates to occur after the Closing Date.

3.6 Capital Adequacy.

If any Lender determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Credit Agreement, its Loans or its obligation to make Loans hereunder
(after taking into account such Lender's policies as to capital adequacy).
"Change" means (i) any change after the Closing Date in the Risk-Based Capital
Guidelines or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any Lending Installation or any corporation controlling any Lender.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.

3.7 Inability To Determine Interest Rate.

If prior to the first day of any Interest Period, the Administrative Agent shall
have reasonably determined that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (a) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans and (b) any Loans that were to have been converted on the first
day of such Interest Period to or continued as Eurodollar Loans shall be
converted to or continued as Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurodollar Loans.

3.8 Illegality.

Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Credit Agreement, (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert a Base Rate
Loan to Eurodollar Loans shall forthwith be canceled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Loan is requested and (c) such Lender's Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.11.

3.9 Yield Protection.

If any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any
interpretation thereof, or the compliance of any Lender therewith, (a) subjects
any Lender or any applicable Lending Installation to any tax, duty, charge or
withholding on or from payments due from the Borrower (excluding federal
taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Loans or other amounts due it hereunder;

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirements against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the Base Rate);

and the result of which is to increase the cost to any Lender of making, funding
or maintaining loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of loans held or interest received by it, by an amount
deemed material by such Lender;

then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Loans and its Commitments. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

3.10 Withholding Tax Exemption.

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall: (a) (i) on or before the date of any payment
by the Borrower under this Credit Agreement or Notes to such Lender, deliver to
the Borrower and the Administrative Agent (A) two (2) duly completed copies of
United States Internal Revenue Service Form 1001 or 4224, or successor
applicable form, as the case may be, certifying that it is entitled to receive
payments under this Credit Agreement and any Notes without deduction or
withholding of any United States federal income taxes and (B) an Internal
Revenue Service Form W-8 or W-9, or successor applicable form, as the case may
be, certifying that it is entitled to an exemption from United States backup
withholding tax;

(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or
 

(b) in the case of any such Lender that is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (i) represent to the Borrower
(for the benefit of the Borrower and the Administrative Agent) that it is not a
bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) agree to furnish to the Borrower on or before the date of any payment by
the Borrower, with a copy to the Administrative Agent two (2) accurate and
complete original signed copies of Internal Revenue Service Form W-8, or
successor applicable form certifying to such Lender's legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Internal Revenue Code with respect to
payments to be made under this Credit Agreement and any Notes (and to deliver to
the Borrower and the Administrative Agent two (2) further copies of such form on
or before the date it expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recently provided form and, if
necessary, obtain any extensions of time reasonably requested by the Borrower or
the Administrative Agent for filing and completing such forms), and (iii) agree,
to the extent legally entitled to do so, upon reasonable request by the
Borrower, to provide to the Borrower (for the benefit of the Borrower and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Credit Agreement and any Notes; unless in
any such case any change in treaty, law or regulation has occurred after the
date such Person becomes a Lender hereunder which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent in either case. Each Person that shall
become a Lender or a participant of a Lender pursuant to subsection 10.3 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this subsection,
provided that in the case of a participant of a Lender the obligations of such
participant of a Lender pursuant to this Section 3.10 shall be determined as if
the participant of a Lender were a Lender except that such participant of a
Lender shall furnish all such required forms, certifications and statements to
the Lender from which the related participation shall have been purchased.

3.11 Indemnity.

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender's gross negligence or willful misconduct) as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans or Quoted Rate Swingline Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Credit Agreement, (b) default by the Borrower in making any
prepayment of a Eurodollar Loan or a Quoted Rate Swingline Loan after the
Borrower has given a notice thereof in accordance with the provisions of this
Credit Agreement or (c) the making of a prepayment of Eurodollar Loans or Quoted
Rate Swingline Loans on a day which is not the last day of an Interest Period
with respect thereto. With respect to Eurodollar Loans, such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Percentage included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. The covenants of the Borrower set forth in this Section 3.11 shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

3.12 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) Loans. Each Loan, each
payment or prepayment of principal of any Loan, each payment of interest on the
Loans, each payment of Facility Fees, each payment of Utilization Fees, each
reduction of the Revolving Committed Amount and each conversion or extension of
any Loan, shall be allocated pro rata among the Lenders in accordance with the
respective principal amounts of their outstanding Loans and Participation
Interests. With respect to Competitive Loans, if the Borrower fails to specify
the particular Competitive Loan or Loans as to which any payment or other amount
should be applied and it is not otherwise clear as to the particular Competitive
Loan or Loans to which such payment or other amounts relate, or any such payment
or other amount is to be applied to Competitive Loans without regard to any such
direction by the Borrower, then each payment or prepayment of principal on
Competitive Loans and each payment of interest or other amount on or in respect
of Competitive Loans, shall be allocated pro rata among the relevant Lenders of
Competitive Loans in accordance with the then outstanding amounts of their
respective Competitive Loans.

(b) Advances. Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its ratable share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by such Lender within the time period specified therefor
hereunder, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the Federal Funds Rate for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.

3.13 Sharing of Payments.

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan or any other obligation owing to such
Lender under this Credit Agreement through the exercise of a right of setoff,
banker's lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a participation in such Loans and other obligations in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker's lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker's lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.13 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.13 to share in the benefits of any recovery on such secured claim.

3.14 Payments, Computations, Etc. (a) Except as otherwise specifically provided
herein, all payments hereunder (other than payments in respect of Competitive
Loans) shall be made to the Administrative Agent in dollars in immediately
available funds, without offset, deduction, counterclaim or withholding of any
kind, at the Administrative Agent's office specified in Schedule 2.1(a) not
later than 4:00 P.M. (Boston, Massachusetts time) on the date when due. Payments
received after such time shall be deemed to have been received on the next
succeeding Business Day. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower maintained with the
Administrative Agent (with notice to the Borrower). The Borrower shall, at the
time it makes any payment under this Credit Agreement (other than payments in
respect of Competitive Loans), specify to the Administrative Agent the Loans,
Fees, interest or other amounts payable by the Borrower hereunder to which such
payment is to be applied (and in the event that it fails so to specify, or if
such application would be inconsistent with the terms hereof, the Administrative
Agent shall distribute such payment to the Lenders in such manner as the
Administrative Agent may determine to be appropriate in respect of obligations
owing by the Borrower hereunder, subject to the terms of Section 3.12(a)). The
Administrative Agent will distribute such payments to such Lenders, if any such
payment is received prior to 12:00 Noon (Boston, Massachusetts time) on a
Business Day in like funds as received prior to the end of such Business Day and
otherwise the Administrative Agent will distribute such payment to such Lenders
on the next succeeding Business Day. All payments of principal and interest in
respect of Competitive Loans shall be made in accordance with the terms of
Section 2.2. Whenever any payment hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (subject to accrual of interest and Fees for the period
of such extension), except that in the case of Eurodollar Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day. Except as expressly provided otherwise herein, all computations of interest
and fees shall be made on the basis of actual number of days elapsed over a year
of 360 days, except with respect to computation of interest on Base Rate Loans
which (unless the Base Rate is determined by reference to the Federal Funds
Rate) shall be calculated based on a year of 365 or 366 days, as appropriate.
Interest shall accrue from and include the date of borrowing, but exclude the
date of payment.

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Loans, Fees or any
other amounts outstanding under any of the Credit Documents shall be paid over
or delivered as follows: FIRST, to the payment of all reasonable out-of-pocket
costs and expenses (including without limitation reasonable attorneys' fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys' fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to amounts owing to such Lender;

FOURTH, to the payment of accrued fees and interest;

FIFTH, to the payment of the outstanding principal amount of the Loans;

SIXTH, to all other amounts and other obligations which shall have become due
and payable under the Credit Documents or otherwise and not repaid pursuant to
clauses "FIRST" through "FIFTH" above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses "THIRD", "FOURTH", "FIFTH" and
"SIXTH" above.

3.15 Evidence of Debt. (a) Each Lender shall maintain an account or accounts
evidencing each Loan made by such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Credit Agreement. Each Lender will make reasonable
efforts to maintain the accuracy of its account or accounts and to promptly
update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register pursuant to Section
10.3(c) hereof, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from or for
the account of the Borrower and each Lender's share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.15 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie, but
not conclusive, evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms hereof.

3.16 Replacement of Lenders.

In the event any Lender delivers to the Borrower any notice in accordance with
Sections 3.6, 3.8, 3.9 or 3.10, then the Borrower shall have the right, if no
Default or Event of Default then exists, to replace such Lender (the "Replaced
Lender") with one or more additional banks or financial institutions
(collectively, the "Replacement Lender"), provided that (A) at the time of any
replacement pursuant to this Section 3.16, the Replacement Lender shall enter
into one or more assignment agreements substantially in the form of Schedule
10.3(b) pursuant to, and in accordance with the terms of, Section 10.3(b) (and
with all fees payable pursuant to said Section 10.3(b) to be paid by the
Replacement Lender) pursuant to which the Replacement Lender shall acquire all
of the rights and obligations of the Replaced Lender hereunder and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (a) the principal of, and all accrued interest on,
all outstanding Loans of the Replaced Lender, and (b) all accrued, but
theretofore unpaid, fees owing to the Replaced Lender pursuant to Section
3.5(a), and (B) all obligations of the Borrower owing to the Replaced Lender
(including all obligations, if any, owing pursuant to Section 3.6, 3.8 or 3.9,
but excluding those obligations specifically described in clause (A) above in
respect of which the assignment purchase price has been, or is concurrently
being paid) shall be paid in full to such Replaced Lender concurrently with such
replacement.
 
 


SECTION 4

CONDITIONS

4.1 Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans shall be subject to satisfaction of the following conditions
(in form and substance acceptable to the Lenders): (a) The Administrative Agent
shall have received original counterparts of this Credit Agreement executed by
each of the parties hereto;

(b) The Administrative Agent shall have received an appropriate original
Revolving Note for each Lender, executed by the Borrower;

(c) The Administrative Agent shall have received an appropriate original
Competitive Note for each Lender, executed by the Borrower;

(d) The Administrative Agent shall have received an appropriate original
Swingline Note for the Swingline Lender, executed by the Borrower;

(e) The Administrative Agent shall have received an appropriate original Term
Note for each Lender, executed by the Borrower;

(f) The Administrative Agent shall have received all documents it may reasonably
request relating to the existence and good standing of the Borrower, the
corporate or other necessary authority for and the validity of the Credit
Documents, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;

(g) The Administrative Agent shall have received a legal opinion of Harry L.
Goldsmith, Esq., general counsel for the Borrower, dated as of the Closing Date
and substantially in the form of Schedule 4.1(g);

(h) Since August 26, 2000 there shall not have occurred nor otherwise exist an
event or condition which has a Material Adverse Effect;

(i) The Administrative Agent shall have received, for its own account and for
the accounts of the Lenders, all fees and expenses required by this Credit
Agreement or any other Credit Document to be paid on or before the Closing Date;

(j) The commitments of the Lenders under the Existing 364-Day Credit Agreement
shall have been terminated; and

(k) The Administrative Agent shall have received such other documents,
agreements or information which may be reasonably requested by the
Administrative Agent.

4.2 Conditions to all Extensions of Credit.

The obligations of each Lender to make, convert or extend any Loan (including
the initial Loans) are subject to satisfaction of the following conditions in
addition to satisfaction on the Closing Date of the conditions set forth in
Section 4.1: (a) The Borrower shall have delivered, in the case of any Revolving
Loan (or conversion or extension of a portion of the Term Loan), an appropriate
Notice of Borrowing or Notice of Extension/Conversion, as applicable;

(b) The representations and warranties set forth in Section 5 shall be, subject
to the limitations set forth therein, true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date);

(c) There shall not have been commenced against the Borrower an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of the Borrower or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged or
unbonded;

(d) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto; and

(e) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof), the sum of the aggregate principal amount
of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Competitive Loans plus the aggregate principal amount of outstanding
Swingline Loans shall not exceed the Revolving Committed Amount.

The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), (d) and (e) above.

SECTION 5

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents to the Administrative Agent and each Lender that:

5.1 Financial Condition.

The audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of August 26, 2000 and the audited consolidated statements of
earnings and statements of cash flows for the year ended August 26, 2000 have
heretofore been furnished to each Lender. Such financial statements (including
the notes thereto) (a) have been audited by Ernst & Young LLP, (b) have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby and (c) present fairly (on the basis disclosed in the footnotes
to such financial statements) the consolidated financial condition, results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date and for such periods. During the period from August 26, 2000 to and
including the Closing Date, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
the business or property of the Borrower and its consolidated Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any capital stock of any other person) material
in relation to the consolidated financial condition of the Borrower and its
consolidated Subsidiaries, taken as a whole, in each case, which, is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

5.2 Organization; Existence; Compliance with Law.

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and is in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not be
reasonably expected to have a Material Adverse Effect, and (d) is in compliance
with all material Requirements of Law, except to the extent that the failure to
comply therewith would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

5.3 Power; Authorization; Enforceable Obligations.

The Borrower has the corporate or other necessary power and authority, and the
legal right, to make, deliver and perform the Credit Documents to which it is a
party, and in the case of the Borrower, to borrow hereunder, and has taken all
necessary corporate action to authorize the borrowings on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of the Borrower in connection with the borrowings hereunder
or with the execution, delivery, performance, validity or enforceability of the
Credit Documents to which the Borrower is a party. This Credit Agreement has
been, and each other Credit Document to which the Borrower is a party will be,
duly executed and delivered on behalf of the Borrower. This Credit Agreement
constitutes, and each other Credit Document to which the Borrower is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.4 No Legal Bar.

The execution, delivery and performance of the Credit Documents by the Borrower,
the borrowings hereunder and the use of the proceeds thereof (a) will not
violate any Requirement of Law or contractual obligation of the Borrower or any
of its Subsidiaries in any respect that would reasonably be expected to have a
Material Adverse Effect, (b) will not result in, or require, the creation or
imposition of any Lien on any of the properties or revenues of any of the
Borrower or any of its Subsidiaries pursuant to any such Requirement of Law or
contractual obligation, and (c) will not violate or conflict with any provision
of the Borrower's articles of incorporation or by-laws.

5.5 No Material Litigation.

Except as disclosed in Schedule 5.5, there are no actions, suits or proceedings
pending or, to the best knowledge of the Borrower, threatened against or
affecting the Borrower, any of its Subsidiaries or any of its properties before
any Governmental Authority that (a) could reasonably be expected to have a
Material Adverse Effect or (b) in any manner draw into question the validity,
legality or enforceability of any Credit Document or any transaction
contemplated thereby.

5.6 No Default.

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any of their contractual obligations in any respect which would be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

5.7 Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien, except for
Permitted Liens.

5.8 No Burdensome Restrictions.

Except as previously disclosed in writing to the Lenders on or prior to the
Closing Date, no Requirement of Law or contractual obligation of the Borrower or
any of its Subsidiaries would be reasonably expected to have a Material Adverse
Effect.

5.9 Taxes.

Each of the Borrower and its Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns
which, to the best knowledge of the Borrower, are required to be filed and has
paid (a) all taxes shown to be due and payable on said returns or (b) all taxes
shown to be due and payable on any assessments of which it has received notice
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any (i) taxes, fees or other charges with respect to which the
failure to pay, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested and with respect to which reserves in conformity with GAAP have
been provided on the books of such Person), and no tax Lien has been filed, and,
to the best knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

5.10 ERISA.

Except as would not result in a Material Adverse Effect: (a) During the
five-year period prior to the date on which this representation is made or
deemed made: (i) no ERISA Event has occurred, and, to the best knowledge of the
Borrower, no event or condition has occurred or exists as a result of which any
ERISA Event could reasonably be expected to occur, with respect to any Plan;
(ii) no "accumulated funding deficiency," as such term is defined in Section 302
of ERISA and Section 412 of the Code, whether or not waived, has occurred with
respect to any Plan; (iii) each Single Employer Plan and, to the best knowledge
of the Borrower, each Multiemployer Plan has been maintained, operated, and
funded in compliance with its own terms and in material compliance with the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no lien in favor of the PBGC or a Plan has arisen or is reasonably
likely to arise on account of any Plan.

(b) The actuarial present value of all "benefit liabilities" (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, utilizing the
actuarial assumptions used in such Plan's most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.

(c) Neither the Borrower, any of the Subsidiaries of the Borrower nor any ERISA
Affiliate has incurred, or, to the best knowledge of the Borrower, could be
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower, any of the
Subsidiaries of the Borrower nor any ERISA Affiliate would become subject to any
withdrawal liability under ERISA if the Borrower, any of the Subsidiaries of the
Borrower or any ERISA Affiliate were to withdraw completely from all
Multiemployer Plans and Multiple Employer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
Neither the Borrower, any of the Subsidiaries of the Borrower nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Borrower, reasonably expected to be in reorganization,
insolvent, or terminated.

(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Borrower, any of
the Subsidiaries of the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower, any of
the Subsidiaries of the Borrower or any ERISA Affiliate has agreed or is
required to indemnify any person against any such liability.

(e) Neither the Borrower, any Subsidiary of the Borrower nor any ERISA
Affiliates has any material liability with respect to "expected post-retirement
benefit obligations" within the meaning of the Financial Accounting Standards
Board Statement 106.

(f) Neither the execution and delivery of this Credit Agreement nor the
consummation of the financing transactions contemplated thereunder will involve
any transaction which is subject to the prohibitions of Sections 404, 406 or 407
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Code. The representation by the Borrower in the preceding sentence
is made in reliance upon and subject to the accuracy of the Lenders'
representation in Section 10.15 with respect to their source of funds and is
subject, in the event that the source of the funds used by the Lenders in
connection with this transaction is an insurance company's general asset
account, to the application of Prohibited Transaction Class Exemption 95-60, 60
Fed. Reg. 35,925 (1995), compliance with the regulations issued under Section
401(c)(1)(A) of ERISA, or the issuance of any other prohibited transaction
exemption or similar relief, to the effect that assets in an insurance company's
general asset account do not constitute assets of an "employee benefit plan"
within the meaning of Section 3(3) of ERISA of a "plan" within the meaning of
Section 4975(e)(1) of the Code.

5.11 Governmental Regulations, Etc. (a) No part of the proceeds of the Loans
will be used, directly or indirectly, for the purpose of purchasing or carrying
any "margin stock" in violation of Regulation U. If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U. No indebtedness
being reduced or retired out of the proceeds of the Loans was or will be
incurred for the purpose of purchasing or carrying any margin stock within the
meaning of Regulation U or any "margin security" within the meaning of
Regulation T. "Margin stock" within the meanings of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the Borrower
and its Subsidiaries. None of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X.

(b) Neither the Borrower nor any of its Subsidiaries is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
the Investment Company Act of 1940, each as amended. In addition, neither the
Borrower nor any of its Subsidiaries is (i) an "investment company" registered
or required to be registered under the Investment Company Act of 1940, as
amended, and is not controlled by such a company, or (ii) a "holding company",
or a "subsidiary company" of a "holding company", or an "affiliate" of a
"holding company" or of a "subsidiary" of a "holding company", within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

(c) Each of the Borrower and its Subsidiaries has obtained all licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of its respective Property and to the conduct of its business, except
where such failure could not reasonably be expected to have a Material Adverse
Effect.

(d) Neither the Borrower nor any of its Subsidiaries is in violation of any
applicable statute, regulation or ordinance of the United States of America, or
of any state, city, town, municipality, county or any other jurisdiction, or of
any agency thereof (including without limitation, environmental laws and
regulations), except where such violation could not reasonably be expected to
have a Material Adverse Effect.

(e) Each of the Borrower and its Subsidiaries is current with all material
reports and documents, if any, required to be filed with any state or federal
securities commission or similar agency and is in full compliance in all
material respects with all applicable rules and regulations of such commissions,
except where such failure could not reasonably be expected to have a Material
Adverse Effect.

5.12 Subsidiaries.

Schedule 5.12 sets forth all the Subsidiaries of the Borrower at the Closing
Date, the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

5.13 Purpose of Loans.

The proceeds of the Loans hereunder shall be used solely by the Borrower to (a)
to refinance existing Indebtedness of the Borrower under existing credit
agreements, (b) repurchase stock in the Borrower, (c) to finance acquisitions to
the extent permitted under this Credit Agreement and (d) for the working
capital, commercial paper back up, capital expenditures and any other lawful
corporate purposes of the Borrower and its Subsidiaries.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:

6.1 Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and the Lenders: (a) Annual Financial Statements. As soon as available, and in
any event within 100 days after the close of each fiscal year of the Borrower
and its Subsidiaries, a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated statements of operations and retained earnings and of cash
flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and audited by Ernst & Young LLP (or
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent) and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified as to the status of the
Borrower and its Subsidiaries as a going concern.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the close of each fiscal quarter of the Borrower and its
Subsidiaries (other than the fourth fiscal quarter, in which case 100 days after
the end thereof) a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal quarter, together
with related consolidated statements of operations and retained earnings and of
cash flows for such fiscal quarter in each case setting forth in comparative
form consolidated figures for the corresponding period of the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of a Financial Officer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments.

(c) Officer's Certificate. At the time of delivery of the financial statements
provided for in Sections 6.1(a) and 6.1(b) above, a certificate of a Financial
Officer of the Borrower substantially in the form of Schedule 6.1(c), (i)
demonstrating compliance with the financial covenants contained in Sections 6.10
and 6.11 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.

(d) Reports. Promptly upon transmission or receipt thereof, (a) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower or any of its
Subsidiaries shall send to its shareholders or to a holder of any Indebtedness
owed by the Borrower or any of its Subsidiaries in its capacity as such a holder
and (b) upon the request of the Administrative Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters.

(e) Notices. Upon obtaining knowledge thereof, the Borrower will give written
notice to the Administrative Agent immediately of (a) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower propose to take with respect
thereto, and (b) the occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries (i) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person which if
adversely determined is reasonably likely to have a Material Adverse Effect,
(ii) the institution of any proceedings against such Person with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which would likely have a Material Adverse Effect, or (iii) any notice or
determination concerning the imposition of any withdrawal liability by a
Multiemployer Plan against such Person or any ERISA Affiliate, the determination
that a Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA or the termination of any Plan.

(f) ERISA. Upon obtaining knowledge thereof, the Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
business days) of: (i) of any event or condition, including, but not limited to,
any Reportable Event, that constitutes, or might reasonably lead to, an ERISA
Event; (ii) with respect to any Multiemployer Plan, the receipt of notice as
prescribed in ERISA or otherwise of any withdrawal liability assessed against
the Borrower or any of its ERISA Affiliates, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which the Borrower, any of
the Subsidiaries of the Borrower or any ERISA Affiliate is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that reasonably could be
expected to have a Material Adverse Effect, together with a description of any
such event or condition or a copy of any such notice and a statement by a
Financial Officer of the Borrower briefly setting forth the details regarding
such event, condition, or notice, and the action, if any, which has been or is
being taken or is proposed to be taken by the Borrower with respect thereto.
Promptly upon request, the Borrower shall furnish the Administrative Agent and
the Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each "plan
year" (within the meaning of Section 3(39) of ERISA).

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.

6.2 Preservation of Existence and Franchises.

Except as would not result in a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to, do all things necessary to preserve and
keep in full force and effect its existence, rights, franchises and authority.

6.3 Books and Records.

The Borrower will, and will cause each of its Subsidiaries to, keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

6.4 Compliance with Law.

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its property if noncompliance
with any such law, rule, regulation, order or restriction would have a Material
Adverse Effect.

6.5 Payment of Taxes and Other Indebtedness.

Except as otherwise provided pursuant to the terms of the definition of
"Permitted Liens" set forth in Section 1.1, the Borrower will, and will cause
each of its Subsidiaries to, pay and discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) except as
prohibited hereunder, all of its other Indebtedness as it shall become due.

6.6 Insurance.

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker's compensation
insurance, liability insurance and casualty insurance) in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

6.7 Maintenance of Property.

The Borrower will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.

6.8 Use of Proceeds.

The Borrower will use the proceeds of the Loans solely for the purposes set
forth in Section 5.13.

6.9 Audits/Inspections.

Upon reasonable notice and during normal business hours, the Borrower will, and
will cause each of its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect its property, including
its books and records, its accounts receivable and inventory, its facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees and representatives of such Person.

6.10 Adjusted Debt to EBITDAR Ratio.

The Borrower shall cause the ratio of Consolidated Adjusted Debt to Consolidated
EBITDAR as of the last day of each fiscal quarter to be no greater than the
amount set forth below with respect to the applicable fiscal quarters set forth
below:

Fiscal Quarters Ending In (or Closest To) Ratio May 2001 3.50 to 1.00 August
2001 3.25 to 1.00 November 2001, February 2002 and May 2002 3.50 to 1.00 August
2002 and thereafter 3.00 to 1.00

6.11 Interest Coverage Ratio.

The Borrower shall cause the Consolidated Interest Coverage Ratio as of the last
day of each fiscal quarter to be no less than 2.50 to 1.0.
 
 


SECTION 7

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:

7.1 Liens.

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
Property, whether now owned or after acquired, except for Permitted Liens.

7.2 Nature of Business.

The Borrower will not, nor will it permit any of its Subsidiaries to,
substantively alter the character or conduct of the business conducted by any
such Person as of the Closing Date.

7.3 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Borrower will not, nor will it permit any of its Subsidiaries to: (a) except
in connection with a disposition of assets permitted by the terms of subsection
(c) below, dissolve, liquidate or wind up their affairs;

(b) enter into any transaction of merger or consolidation; provided, however,
that, so long as no Default or Event of Default would be directly or indirectly
caused as a result thereof, (i) the Borrower may merge or consolidate with any
of its Subsidiaries provided that the Borrower is the surviving corporation;
(ii) any Subsidiary of the Borrower may merge or consolidate with any other
Subsidiary of the Borrower; and (iii) the Borrower or any of its Subsidiaries
may merge or consolidate with any Person (other than the Borrower or any of its
Subsidiaries) provided that (A) the Borrower or a Subsidiary of the Borrower is
the surviving corporation and (B) after giving effect on a pro forma basis to
such merger or consolidation, no Default or Event of Default would exist
hereunder;

(c) sell, lease, transfer or otherwise dispose of Property owned by and material
to the Borrower and its Subsidiaries, taken as a whole (other than (i) any such
sale, lease, transfer or other disposition by a Subsidiary of the Borrower to
the Borrower or any other Subsidiary of the Borrower), provided, however, for
the purposes of this subsection (c), sale-leaseback transactions entered into by
the Borrower or its Subsidiaries shall not be deemed material to the Borrower
and its Subsidiaries, taken as a whole to the extent the aggregate amount with
respect to all such transactions entered into after the Closing Date does not
exceed $500,000,000; or

(d) except as otherwise permitted by Section 7.3(a) or Section 7.3(b), acquire
all or any portion of the capital stock or securities of any other Person or
purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) all or any substantial part of the Property of any other
Person; provided that (i) the Borrower or any of its Subsidiaries shall be
permitted to make acquisitions of the type referred to in this Section 7.3(d),
so long as such acquisitions are non-hostile and (ii) after giving effect on a
pro forma basis to any such acquisition (including but not limited to any
Indebtedness to be incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith), no Default or Event of Default would
exist hereunder.

7.4 Fiscal Year.

The Borrower will not, nor will it permit any of its Subsidiaries to, change its
fiscal year without first obtaining the written consent of the Required Lenders
(such consent not to be unreasonably withheld).

7.5 Subsidiary Indebtedness.

The Borrower will not permit any of its Subsidiaries to contract, create, incur,
assume or permit to exist any Indebtedness, except: (a) Indebtedness set forth
on Schedule 7.5 (and any renewals, refinancings or extensions thereof on terms
and conditions no more favorable, in the aggregate, to such creditor than such
existing Indebtedness and in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension);

(b) intercompany Indebtedness owed by a Subsidiary of the Borrower to the
Borrower or to another wholly-owned Subsidiary of the Borrower;

(c) Indebtedness of the Subsidiaries incurred after the Closing Date to provide
all or a portion of the purchase price of short-lived assets (such as trucks and
computer equipment) which may be treated as Capital Leases in accordance with
GAAP in an aggregate amount not to exceed $50,000,000 in any fiscal year;

(d) Indebtedness of the Subsidiaries incurred in connection with synthetic
leases, tax retention operating leases, off-balance sheet loans or similar
off-balance sheet financings in an aggregate amount not to exceed $250,000,000
in any two consecutive fiscal years; and

(e) other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding.
 
 

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"): (a) Payment. The Borrower shall
(i) default in the payment when due of any principal of any of the Loans, or

(ii) default, and such default shall continue for five (5) or more Business
Days, in the payment when due of any interest on the Loans, or of any Fees or
other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith; or
 
 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made; or

(c) Covenants. The Borrower shall
  (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.2, 6.8, 6.10, 6.11 or 7.1 through 7.3,
inclusive, and 7.5 or

(ii) default in the due performance of any term, covenant or agreement contained
in Section 6.1 and such default shall continue unremedied for a period of at
least 5 days after the earlier of a responsible officer of the Borrower becoming
aware of such default or notice thereof by the Administrative Agent.

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 8.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a responsible officer of the Borrower becoming aware of such default or notice
thereof by the Administrative Agent; or
 

(d) Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to the
Borrower or any of its Subsidiaries; or

(e) Other Indebtedness. With respect to any Indebtedness (other than
Indebtedness outstanding under this Credit Agreement or owing to the Borrower or
any of its Subsidiaries) in excess of $25,000,000 in the aggregate for the
Borrower and its Subsidiaries taken as a whole, (i) the Borrower or any of its
Subsidiaries shall (A) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to any such Indebtedness, or
(B) the occurrence and continuance of a default in the observance or performance
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause, any such Indebtedness to
become due prior to the applicable maturity date, but after the expiration of
all applicable grace periods, and such Indebtedness shall not be repaid when
due; or (ii) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof and shall not be repaid when due; or

(f) Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving a liability of $25,000,000 or more
in the aggregate (to the extent not paid or covered by insurance) and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within 30 days from the entry thereof or, if longer, within the
applicable appeal period (but in no event for more than 90 days from the entry
thereof); or

(g) ERISA. Any of the following events or conditions, if such event or condition
reasonably could be expected to have a Material Adverse Effect: (1) any
"accumulated funding deficiency," as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate in favor of the PBGC or a
Plan; (2) an ERISA Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (3) an
ERISA Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in (i) the termination of such Plan for purposes of Title IV of
ERISA, or (ii) the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
or (within the meaning of Section 4245 of ERISA) such Plan; or (4) any
prohibited transaction (within the meaning of Section 406 of ERISA or Section
4975 of the Code) or breach of fiduciary responsibility shall occur which may
subject the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate to
any liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section
4975 of the Code, or under any agreement or other instrument pursuant to which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has agreed
or is required to indemnify any person against any such liability.

                    (h) Ownership. There shall occur a Change of Control.

8.2 Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or cured
to the satisfaction of the Required Lenders (pursuant to the voting procedures
in Section 10.6), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Borrower take any of the
following actions: (a) Termination of Commitments. Declare the Commitments
terminated whereupon the Commitments shall be immediately terminated.

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations of any
and every kind owing by the Borrower to the Administrative Agent and/or any of
the Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(d) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder automatically shall immediately become due and payable
without the giving of any notice or other action by the Administrative Agent or
the Lenders.

SECTION 9

AGENCY PROVISIONS

9.1 Appointment.

Each Lender hereby designates and appoints Fleet National Bank as Administrative
Agent (in such capacity as Administrative Agent hereunder, the "Administrative
Agent") of such Lender to act as specified herein and the other Credit
Documents, and each such Lender hereby authorizes the Administrative Agent as
the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and the Borrower shall have no rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Credit Agreement and the other Credit Documents, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower or any of its Affiliates.

9.2 Delegation of Duties.

The Administrative Agent may execute any of its respective duties hereunder or
under the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties; provided that the use of any agents or attorneys-in-fact shall not
relieve the Administrative Agent of its duties hereunder.

9.3 Exculpatory Provisions.

The Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall not be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person's own gross negligence or willful misconduct), or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower contained herein or in any of
the other Credit Documents or in any certificate, report, document, financial
statement or other written or oral statement referred to or provided for in, or
received by the Administrative Agent under or in connection herewith or in
connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Credit
Agreement, or any of the other Credit Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders or by or on behalf of the Borrower to the Administrative Agent or
any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of the Borrower or any of its
Affiliates.

9.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of their
respective interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 10.3(b) hereof. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement or under any of the other Credit Documents
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Credit Documents in accordance with
a request of the Required Lenders (or to the extent specifically provided in
Section 10.6, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

9.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a "notice of default." In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that each of the Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or affiliates has not
made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower or any of its Affiliates, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Affiliates and made its own decision to
make its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial or other conditions, prospects or creditworthiness
of the Borrower or any of its Affiliates which may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans and
Participation Interests of the Lenders), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the final payment of all of
the obligations of the Borrower hereunder and under the other Credit Documents)
be imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such in any way relating to or arising out of this Credit Agreement
or the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent. If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the repayment of the
Loans and other obligations under the Credit Documents and the termination of
the Commitments hereunder.

9.8 Administrative Agent in its Individual Capacity.

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower, its
Subsidiaries or their respective Affiliates as though the Administrative Agent
were not the Administrative Agent hereunder. With respect to the Loans made by
and all obligations of the Borrower hereunder and under the other Credit
Documents, the Administrative Agent shall have the same rights and powers under
this Credit Agreement as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms "Lender" and "Lenders" shall include
the Administrative Agent in its individual capacity.

9.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 20 days' written notice
to the Lenders, and may be removed, upon show of cause, by the Required Lenders
upon 30 days' written notice to the Administrative Agent. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent; provided that, so long as no Default or Event of
Default has occurred and is continuing, such successor Administrative Agent
shall be reasonably acceptable to the Borrower. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the notice of resignation or
notice of removal, as appropriate, then the retiring Administrative Agent shall
select a successor Administrative Agent provided such successor is a Lender
hereunder or a commercial bank organized under the laws of the United States of
America or of any State thereof and has a combined capital and surplus of at
least $400,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent, as appropriate, under this Credit Agreement and the other Credit
Documents and the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Credit Agreement.

9.10 Syndication Agent.

The Syndication Agent, in its capacity as such, shall have no rights, powers,
duties or obligations under this Credit Agreement or any of the other Credit
Documents.
 
 


SECTION 10

MISCELLANEOUS

10.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted and received (by confirmation of receipt) via
telecopy (or other facsimile device) to the number set out below, (iii) the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (iv) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case to the respective parties at the address, in the case of
the Borrower and the Administrative Agent, set forth below, and, in the case of
the Lenders, set forth on Schedule 2.1(a), or at such other address as such
party may specify by written notice to the other parties hereto:

if to the Borrower: AutoZone, Inc.
123 South Front Street
Memphis, TN 38103
Attn: Chief Financial Officer
Telephone: (901) 495-7181
Telecopy: (901) 495-8317   with a copy to the Treasurer and to the General
Counsel for the Borrower at the same address; if to the Administrative Agent:
Fleet National Bank
Agency Services
MADE10307C
One Federal Street
Boston, MA 02110
Attn: Mary Joyce

with a copy to:
Fleet National Bank
Retail & Apparel Division
MADE10008F
100 Federal Street
Boston, MA 02110
Attn: Thomas J. Bullard, Director
Telephone: (617) 434-3824
Telecopy: (617) 434-6685

10.2 Right of Set-Off.

In addition to any rights now or hereafter granted under applicable law, and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of such Person to such
Lender hereunder, under the Notes or the other Credit Documents, irrespective of
whether such Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. Any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 3.13 or
Section 10.3(d) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

10.3 Benefit of Agreement. (a) Generally. This Credit Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided that the Borrower may not assign or
transfer any of its interests without prior written consent of the Lenders;
provided further that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth in this Section 10.3, provided however that nothing herein shall
prevent or prohibit any Lender from (i) pledging its Loans hereunder to a
Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank, or (ii) granting assignments or selling participations in
such Lender's Loans and/or Commitments hereunder to its parent company and/or to
any Affiliate or Subsidiary of such Lender.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations hereunder, pursuant to an assignment agreement substantially in the
form of Schedule 10.3(b), to (i) any Lender or any Affiliate or Subsidiary of a
Lender, or (ii) any other commercial bank, financial institution or "accredited
investor" (as defined in Regulation D of the Securities and Exchange Commission)
that is reasonably acceptable to the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, is reasonably
acceptable to the Borrower; provided that (i) any such assignment (other than
any assignment to an existing Lender) shall be in a minimum aggregate amount of
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) of the Commitments and in integral multiples of $1,000,000 above
such amount and (ii) so long as no Event of Default has occurred and is
continuing, no Lender shall assign more than 50% of such Lender's original
aggregate Commitments without the written consent of the Borrower. Any
assignment hereunder shall be effective upon delivery to the Administrative
Agent of written notice of the assignment together with a transfer fee of $3,500
payable to the Administrative Agent for its own account from and after the later
of (i) the effective date specified in the applicable assignment agreement and
(ii) the date of recording of such assignment in the Register pursuant to the
terms of subsection (c) below. The assigning Lender will give prompt notice to
the Administrative Agent and the Borrower of any such assignment. Upon the
effectiveness of any such assignment (and after notice to, and (to the extent
required pursuant to the terms hereof), with the consent of, the Borrower as
provided herein), the assignee shall become a "Lender" for all purposes of this
Credit Agreement and the other Credit Documents and, to the extent of such
assignment, the assigning Lender shall be relieved of its obligations hereunder
to the extent of the Loans and Commitment components being assigned. Along such
lines the Borrower agrees that upon notice of any such assignment and surrender
of the appropriate Note or Notes, it will promptly provide to the assigning
Lender and to the assignee separate promissory notes in the amount of their
respective interests substantially in the form of the original Note (but with
notation thereon that it is given in substitution for and replacement of the
original Note or any replacement notes thereof). By executing and delivering an
assignment agreement in accordance with this Section 10.3(b), the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in clause (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Credit Agreement, any
of the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto or the financial condition of the Borrower or any of
its respective Affiliates or the performance or observance by the Borrower of
any of its obligations under this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (iv) such assignee confirms
that it has received a copy of this Credit Agreement, the other Credit Documents
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such assignment agreement;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents; (vi) such assignee
appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under this Credit Agreement or any other
Credit Document as are delegated to the Administrative Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Credit Agreement and the other
Credit Documents are required to be performed by it as a Lender. If the assignee
is not a United States person under Section 7701(a)(30) of the Code, it shall
deliver to the Borrower and the Administrative Agent a valid certification as to
exemption from deduction or withholding of taxes in accordance with Section
3.10.

(c) Maintenance of Register. The Administrative Agent shall maintain at one of
its offices in Boston, Massachusetts (i) a copy of each Lender assignment
agreement delivered to it in accordance with the terms of subsection (b) above
and (ii) a register for the recordation of the identity of the principal amount,
type and Interest Period of each Loan outstanding hereunder, the names,
addresses and the Commitments of the Lenders pursuant to the terms hereof from
time to time (the "Register"). The Administrative Agent will make reasonable
efforts to maintain the accuracy of the Register and to promptly update the
Register from time to time, as necessary. The Register shall be prima facie, but
not conclusive, evidence of the information contained therein and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower and each Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender's interests and obligations
hereunder; provided that (i) such selling Lender shall remain a "Lender" for all
purposes under this Credit Agreement (such selling Lender's obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or Fees in
respect of any Loans in which the participant is participating or (B) postpone
the date fixed for any payment of principal (including extension of the
Termination Date or the date of any mandatory prepayment), interest or Fees in
which the participant is participating, and (iii) sub-participations by the
participant (except to an affiliate, parent company or affiliate of a parent
company of the participant) shall be prohibited. In the case of any such
participation, the participant shall not have any rights under this Credit
Agreement or the other Credit Documents (the participant's rights against the
selling Lender in respect of such participation to be those set forth in the
participation agreement with such Lender creating such participation) and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation, provided, however, that such participant shall
be entitled to receive additional amounts under Sections 3.6, 3.9 and 3.11 on
the same basis as if it were a Lender provided that it shall not be entitled to
receive any more than the selling Lender would have received had it not sold the
participation.

(e) Designation. (i) Notwithstanding anything to the contrary contained herein,
any Lender (a "Designating Lender") may grant to one or more special purpose
funding vehicles (each, an "SPV"), identified as such in writing from time to
time by the Designating Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such
Designating Lender would otherwise be obligated to make to the Borrower pursuant
to this Credit Agreement; provided that (I) nothing herein shall constitute a
commitment by any SPV to make any Loan, (II) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Designating Lender shall be obligated to make such Loan pursuant to the terms
hereof, (III) the Designating Lender shall remain liable for any indemnity or
other payment obligation with respect to its Commitment hereunder and (IV) each
such SPV would satisfy the requirements of Section 3.10 if such SPV was a Lender
hereunder. The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Designating Lender to the same extent, and as if, such Loan were made by
such Designating Lender.

(ii) As to any Loans or portion thereof made by it, each SPV shall have all the
rights that a Lender making such Loans or portion thereof would have had under
this Credit Agreement; provided, however that each SPV shall have granted to its
Designating Lender an irrevocable power of attorney, to deliver and receive all
communications and notices under this Credit Agreement (and any related
documents) and to exercise on such SPV's behalf, all of such SPV's voting rights
under this Credit Agreement. No additional Note shall be required to evidence
the Loans or portion thereof made by an SPV; and the related Designating Lender
shall be deemed to hold its Note as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In addition, any payments for the
account of any SPV shall be paid to its Designating Lender as agent for such
SPV.

(iii) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Credit Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Designating Lender
provides such indemnity or makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Credit Agreement) that, prior to the date that is one year and one day
after the payment in full of all outstanding prior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof.

(iv) In addition, notwithstanding anything to the contrary contained in this
Section 10.3 or otherwise in this Credit Agreement, any SPV may (I) at any time
and without paying any processing fee therefor, assign or participate all or a
portion of its interest in any Loans to the Designating Lender (or to any other
SPV of such Designating Lender) or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (II) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancements to such SPV. This Section 10.3 may not be amended without the
written consent of any Designating Lender affected thereby.

10.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and the Borrower shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

10.5 Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
(i) of the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, subject to agreed upon limitations, the reasonable fees and expenses
of Moore & Van Allen, PLLC, special counsel to the Administrative Agent and
non-duplicative allocated costs of internal counsel) and any amendment, waiver
or consent relating hereto and thereto including, but not limited to, any such
amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructure relating to the performance by the Borrower under
this Credit Agreement and (ii) of the Administrative Agent and the Lenders in
connection with enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of counsel
(including non-duplicative allocated costs of internal counsel) for the
Administrative Agent and each of the Lenders); (b) pay and hold each of the
Lenders harmless from and against any and all future stamp and other similar
taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such
Lender) to pay such taxes; and (c) indemnify each Lender, its officers,
directors, employees, representatives, agents and Affiliates from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of (i) any investigation, litigation or other
proceeding (whether or not any Lender is a party thereto, but excluding any
investigation initiated by the Person seeking indemnification hereunder) related
to the entering into and/or performance of any Credit Document or the use of
proceeds of any Loans (including other extensions of credit) hereunder or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
(including non-duplicative allocated costs of internal counsel) incurred in
connection with any such investigation, litigation or other proceeding or (ii)
the presence or Release of any Materials of Environmental Concern at, under or
from any Property owned, operated or leased by the Borrower or any of its
Subsidiaries, or the failure by the Borrower or any of its Subsidiaries to
comply with any Environmental Law (but excluding, in the case of either of
clause (i) or (ii) above, any such losses, liabilities, claims, damages or
expenses to the extent (A) incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified, (B) owing to the
Borrower or (C) owing to another Person entitled to indemnification hereunder).

10.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that: (a) no such amendment, change, waiver,
discharge or termination shall, without the consent of each Lender directly
affected thereby, (i) reduce the rate or extend the time of payment of interest
(other than as a result of (x) waiving the applicability of any post-default
increase in interest rates or (y) an amendment approved by the Required Lenders
as set forth in the definition of "Applicable Percentage" following the
withdrawal by S&P and Moody's of their ratings on the Borrower's senior
unsecured (non-credit enhanced) long term debt) on any Loan or fees hereunder,
(ii) reduce the rate or extend the time of payment of any fees owing hereunder,
(iii) extend (A) the Commitments of the Lenders, or (B) the final maturity of
any Loan, or any portion thereof, or (iv) reduce the principal amount on any
Loan;

(b) no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender directly affected thereby, (i) except as otherwise
permitted under Section 3.4(b), increase the Commitments of the Lenders over the
amount thereof in effect (it being understood and agreed that a waiver of any
Default or Event of Default shall not constitute a change in the terms of any
Commitment of any Lender), (ii) amend, modify or waive any provision of this
Section 10.6 or Section 3.6, 3.10, 3.11, 3.12, 3.13, 8.1(a), 10.2, 10.3, 10.5 or
10.9, (iii) reduce or increase any percentage specified in, or otherwise modify,
the definition of "Required Lenders," or (iv) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents to which it is a party;

(c) no provision of Section 2.3 may be amended without the consent of the
Swingline Lender and no provision of Section 9 may be amended without the
consent of the Administrative Agent; and

(d) designation of the Master Account or of any Financial Officer may not be
made without the written consent of at least two Financial Officers of the
Borrower.

10.7 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.

10.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

10.9 Survival.

All indemnities set forth herein, including, without limitation, in Section 3.9,
3.11, 9.7 or 10.5 shall survive the execution and delivery of this Credit
Agreement, the making of the Loans, the repayment of the Loans and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Borrower herein
shall survive delivery of the Notes and the making of the Loans hereunder.

10.10 Governing Law; Submission to Jurisdiction; Venue. (a) THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document may be brought in the courts of the State of New York in New York
County, or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. The Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 10.1, such service to become effective
three (3) days after such mailing. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against the Borrower in any
other jurisdiction.

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

10.11 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

10.12 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

10.13 Binding Effect; Termination. (a) This Credit Agreement shall become
effective at such time on or after the Closing Date when it shall have been
executed by the Borrower and the Administrative Agent, and the Administrative
Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns.

(b) The term of this Credit Agreement shall be until no Loans or any other
amounts payable hereunder or under any of the other Credit Documents shall
remain outstanding and until all of the Commitments hereunder shall have expired
or been terminated.

10.14 Confidentiality.

The Administrative Agent and the Lenders agree to keep confidential (and to
cause their respective affiliates, officers, directors, employees, agents and
representatives to keep confidential) all information, materials and documents
furnished to the Administrative Agent or any such Lender by or on behalf of the
Borrower (whether before or after the Closing Date) which relates to the
Borrower or any of its Subsidiaries (the "Information"). Notwithstanding the
foregoing, the Administrative Agent and each Lender shall be permitted to
disclose Information (i) to its affiliates, officers, directors, employees,
agents and representatives in connection with its participation in any of the
transactions evidenced by this Credit Agreement or any other Credit Documents or
the administration of this Credit Agreement or any other Credit Documents; (ii)
to the extent required by applicable laws and regulations or by any subpoena or
similar legal process, or requested by any Governmental Authority; (iii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Credit Agreement or any agreement entered into pursuant to
clause (iv) below, (B) becomes available to the Administrative Agent or such
Lender on a non-confidential basis from a source other than the Borrower or (C)
was available to the Administrative Agent or such Lender on a non-confidential
basis prior to its disclosure to the Administrative Agent or such Lender by the
Borrower; (iv) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first specifically agrees in a writing furnished to and for the
benefit of the Borrower to be bound by the terms of this Section 10.14; (v) to
the extent required in connection with the exercise of remedies under this
Credit Agreement or any other Credit Documents; or (vi) to the extent that the
Borrower shall have consented in writing to such disclosure. Nothing set forth
in this Section 10.14 shall obligate the Administrative Agent or any Lender to
return any materials furnished by the Borrower.

10.15 Source of Funds.

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:
(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;

(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed 10% of the total assets of such account as of the date of such purchase
(and, for purposes of this subsection (b), all employee benefit plans maintained
by the same employer or employee organization are deemed to be a single plan);

(c) to the extent that any part of such funds constitutes assets of an insurance
company's general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA; or

(d) such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower.

As used in this Section 10.15, the terms "employee benefit plan" and "separate
account" shall have the respective meanings assigned to such terms in Section 3
of ERISA.

10.16 Conflict.

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

[Signature Pages to Follow]

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 
 

BORROWER:

AUTOZONE, INC.
a Nevada corporation

By:  /s/ Robert J. Hunt
Name: Robert J. Hunt
Title: EVP & CFO

By: /s/ Harry L. Goldsmith
Name: Harry L. Goldsmith
Title:Sr. Vice President, Secretary & General Counsel
 
 
 
 

LENDERS:

FLEET NATIONAL BANK
individually in its capacity as a
Lender and in its capacity as Administrative Agent

By: /s/ Thomas J. Bullard
Name: Thomas J. Bullard
Title: Director
 
 

BANK OF AMERICA, N.A.

By:  /s/ James L.  [illegible]
Name: James L. {illegible]
Title:  EVP
 
 

THE BANK OF NEW YORK

By: /s/ William M. Barnum
Name: William M. Barnum
Title: Vice President
 
 

BANK ONE, NA

By:  /s/ John Runger
Name: John Runger
Title: Senior Vice President
 
 

BNP PARIBAS

By:  /s/ Jeff Tebeaux
Name:  Jeff Tebeaux
Title: Associate

By:  /s/ Lloyd G. Cox
Name:  Lloyd G. Cox
Title:  Managing Director
 
 

CITICORP USA, INC.

By: /s/ Robert M. Spence
Name: Robert M. Spence
Title: Managing Director
 
 

FIFTH THIRD BANK

By:  /s/Megan S. Heisel
Name: Megan S. Heisel
Title: Corporate Banking Officer
 
 

FIRST UNION NATIONAL BANK

By:  /s/ Mark S. Supple
Name: Mark S. Supple
Title:  Vice President
 
 

HIBERNIA NATIONAL BANK

By:  /s/ Andrew B. Booth
Name: Andrew B. Booth
Title: Asst Vice President
 
 

THE CHASE MANHATTAN BANK

By:  /s/ Margaret T. Lane
Name:  Margaret T. Lane
Title: Vice President
 

THE INDUSTRIAL BANK OF JAPAN, LIMITED

By:   /s/ James W. Masters
Name: James W. Masters
Title: Senior Vice President
 
 

KEYBANK NATIONAL ASSOCIATION

By: /s/ Mark A. LoSchiavo
Name: Mark A. LoSchiavo
Title:  AVP
 
 

NATIONAL CITY BANK

By:  /s/ James C. Ritchie
Name: James C. Ritchie
Title:  Assistant Vice President
 
 

SUNTRUST BANK

By: /s/ Bryan W. Ford
Name: Bryan W. Ford
Title:  Vice President
 
 

UMB BANK, N.A.

By:  /s/ Charles J. Wolf
Name: Charles J. Wolf
Title: Senior Vice-President
 
 

UNION PLANTERS N.A.

By: /s/ Charles F. Rudman
Name: Charles F. Rudman
Title: Executive Vice President
 

WACHOVIA BANK, N.A.

By:  /s/ Anne L. Sayles
Name: Anne L. Sayles
Title: Senior Vice President
 

UNION BANK OF CALIFORNIA, N.A.

By:  /s/ George R. Brumder
Name: George R. Brumder
Title: Corporate Banking Officer
 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:  /s/ James H. Moore, Jr.
Name:  James H. Moore, Jr.
Title: SVP
 

FIRSTAR BANK, N.A.

By:  /s/ Amanda Smith
Name: Amanda Smith
Title:  AVP
 
 
 



--------------------------------------------------------------------------------

Schedule 1.1

APPLICABLE PERCENTAGE

Pricing Grid for Revolving Loans


Pricing
Level
S&P/Moody's
Rating Applicable Percentage for
Eurodollar Loans Applicable Percentage for 
Base Rate Loans Applicable Percentage
for
Facility Fee Applicable Percentage for
Utilization Fee Level I A-/A3 or above 40.0 bps 0 10.0 bps 12.5 bps Level II
BBB+/Baa1  50.0 bps 0 12.5 bps 12.5 bps Level III BBB/Baa2  60.0 bps 0 15.0 bps
25.0 bps Level IV BBB-/Baa3  90.0 bps 0 22.5 bps 25.0 bps Level V Below
BBB-/Baa3 120.0 bps 0 30.0 bps 25.0 bps

Pricing Grid for Term Loan
 


Pricing
Level
S&P/Moody's
Rating
Applicable Percentage
for Eurodollar Loans Applicable Percentage for 
Base Rate Loans Level I BBB/Baa2 or higher 112.5 bps 12.5 bps Level II
BBB-/Baa3  150.0 bps 50.0 bps Level III Below BBB-/Baa3 175.0 bps 75.0 bps

The Applicable Percentage shall be based on the applicable Pricing Level
corresponding to the Rating(s) then in effect. In the event of a Split Rating,
the applicable Pricing Level shall be based on the higher Rating. In the event
of a Double Split Rating, the applicable Pricing Level shall be based on the
Pricing Level which is one above that corresponding to the lower Rating. If no
Rating exists, the applicable Pricing Level shall be based on Pricing Level V
until the earlier of (A) such time as S&P and/or Moody's provides another Rating
or (B) the Required Lenders have agreed to an alternative pricing grid or other
method for determining Pricing Levels pursuant to an effective amendment to this
Credit Agreement.

As used herein:

"Rating" means the senior unsecured (non-credit enhanced) long term debt rating
of the Borrower, as published by S&P and/or Moody's.

"Split Rating" means the ratings of S&P and Moody's would indicate different
Pricing Levels, but the Pricing Levels are not more than one Pricing Level
apart.

"Double Split Rating" means the ratings of S&P and Moody's would indicate
different Pricing Levels, but the Pricing Levels are two or more Pricing Levels
apart.



--------------------------------------------------------------------------------


Schedule 2.1(a)
 

Commitments as of Closing




Lender Revolving Commitments Term Loan Commitments   Revolving
Commitment Revolving Commitment Percentage Term Loan
Commitment Term Loan Commitment Percentage Fleet National Bank
100 Federal Street
MHDE 10009E
Boston, MA 02100
Attn: Thomas J. Bullard
Tel: (617) 434-3824
Fax: (617) 434-6685 $24,500,000 16.75% $42,500,000 21.25% The Chase Manhattan
Bank 
270 Park Avenue
New York, NY 10017
Attn: Barry Bergman
Tel: (212) 270-0203
Fax: (212) 270-5646 $24,500,000 6.125% $42,500,000 21.25% Bank of America, N.A.
Bank of America Corporate Center
100 N. Tryon Street, 16th Floor
Charlotte, NC 28255
Attn: Timothy H. Spanos
Tel: (704) 386-4507
Fax: (704) 388-8268 $67,000,000 16.75% $0 0% Citicorp USA, Inc.
399 Park Avenue, 5th Floor
Attn: Robert Kane
Tel: (212) 559-3414
Fax: (212 793-7590 $62,000,000 15.5% $0 0% First Union National Bank
15 Penn Square
PA4843
Philadelphia, PA 19107
Attn: Tony Braxton
Tel: (215) 786-4353
Fax: (215) 973-1887 $57,500,000 14.375% $0 0% SunTrust Bank
6410 Poplar Avenue
Memphis, TN 38119
Attn: Bryan W. Ford
Tel: (901) 762-9862
Fax: (901) 766-7565 $22,000,000 5.5% $40,000,000 20.0% Bank One, NA
1 Bank One Plaza
Suite IL-0086
Chicago, IL 60670
Attn: John D. Runger
Tel: (312) 732-7101
Fax: (312) 336-4380 $12,500,000 3.125% $12,500,000 6.25% National City Bank
1900 E. Ninth Street
Loc.#2077
Cleveland, OH 44114
Attn: James C. Ritchie
Tel: (216) 525-9918
Fax: (216) 222-0003 $5,000,000 1.25% $20,000,000 10.0% Union Bank of California,
N.A.
350 California Street, 6th Floor
San Francisco, CA 94104
Attn: Terry Rocha
Tel: (415) 705-7594
Fax: (415) 705-7085 $15,000,000 3.75% $10,000,000 5.0% Keybank National
Association
127 Public Square
Cleveland, OH 44114
Attn: Mark LoSchiauo
Tel: (216) 689-0598
Fax: (216) 689-4981 $20,000,000 5.0% $0 0% Firstar Bank, N.A.
1 Firstar Plaza, TRAM 12-3
St. Louis, MO 63101-0524
Attn: Amanda Smith
Tel: (314) 418-3638
Fax: (314) 418-1963 $15,000,000 3.75% $10,000,000 5.0% Union Planters Bank N.A.
6200 Poplar Avenue
Memphis, TN 38109
Attn: Craig Gardella
Tel: (901) 580-5507
Fax: (901) 580-5451 $12,500,000 3.125% $0 0% Wachovia Bank, N.A.
191 Peachtree Street NE
Mail Code GA 31064
Atlanta, GA 30303
Attn: Anne Sayles
Tel: (404) 332-4088
Fax: (404) 332-4048 $12,500,000 3.125% $0 0% The Bank of New York
One Wall Street, 8th Floor
New York, NY 10286
Retailing Industry Division
Attn: Lucille Cuttone
Tel: (212) 635-7879
Fax: (212) 635-1481/1483 $12,500,000 3.125% $0 0% Fifth Third Bank
38 Fountain Square Plaza
MD109054
Cincinnatti, OH 45263
Attn: Megan Heisel
Tel: (513) 744-8662
Fax: (513) 744-5947 $12,500,000 3.125% $0 0% UMB Bank, n.a.
1010 Grand Boulevard
Kansas City, MO 64106
Attn: Charles J. Wolf
Tel: (816) 860-7130
Fax: (816) 860-7143 $10,000,000 2.50% $0 0% First Tennessee Bank National
Association
165 Madison Avenue, 9th Floor
Memphis, TN 38103-2723
Attn: James H. Moore, Jr.
Tel: (901) 523-4108
Fax: (901) 523-4267 $10,000,000 2.50% $0 0% Hibernia National Bank
313 Carondelet Street
New Orleans, LA 70130
Attn: Andrew B. Booth
Tel: (504) 533-3142
Fax: (504) 533-5344 $5,000,000 1.25% $0 0% The Industrial Bank of Japan, Limited
191 Peachtree Tower
Suite 3825
191 Peachtree Street NE
Atlanta, GA 30303
Attn: James Masters
Tel: (404) 525-8770 ext. 106

Fax: (404) 524-8509

$0 0% $12,500,000 6.25% BNP Paribas
12201 Merit Drive
Suite 860
Dallas, TX 75251
Attn: Jeff Tebeaux
Tel: (972) 788-9191
Fax: (972) 788-9140 $0 0% $10,000,000 5.0% Totals: $400,000,000 100%
$200,000,000 100%



--------------------------------------------------------------------------------


Schedule 2.1(b)(i)

FORM OF NOTICE OF BORROWING

Fleet National Bank,
as Administrative Agent for the Lenders
100 Federal Street
MADE10307C
Boston, MA 02110
Attn: Agency Services

Ladies and Gentlemen:

The undersigned, AUTOZONE, INC. (the "Borrower"), refers to the Credit Agreement
dated as of May 22, 2001 (as amended, modified, extended or restated from time
to time, the "Credit Agreement"), among the Borrower, the Lenders, Fleet
National Bank, as Administrative Agent and The Chase Manhattan Bank, as
Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 2.1 of the Credit Agreement
that it requests a Revolving Loan advance under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Revolving Loan
advance is requested to be made:

(A) Date of Borrowing
(which is a Business Day)

(B) Principal Amount of Borrowing

(C) Interest rate basis

(D) Interest Period and the last day thereof

In accordance with the requirements of Section 4.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in subsection (b) of such Section, and confirms that the matters
referenced in subsections (c), (d) and (e) of such Section, are true and
correct.

Very truly yours,

AUTOZONE, INC.

By:

Name:

Title:



--------------------------------------------------------------------------------

Schedule 2.1(e)

FORM OF REVOLVING NOTE

May 22, 2001
 
 

FOR VALUE RECEIVED, AUTOZONE, INC., a Nevada corporation (the "Borrower"),
hereby promises to pay to the order of __________________________, its
successors and assigns (the "Lender"), at the office of Fleet National Bank, as
Administrative Agent (the "Administrative Agent"), at 100 Federal Street,
MADE10307C, Boston, MA 02110 Attn: Agency Services (or at such other place or
places as the holder hereof may designate), at the times set forth in the Credit
Agreement, dated as of May 22, 2001, among the Borrower, the Lenders, the
Administrative Agent and the Syndication Agent (as it may be amended, modified,
extended or restated from time to time, the "Credit Agreement"; all capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Credit Agreement), but in no event later than the Termination Date, in Dollars
and in immediately available funds, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, and to pay interest from the date hereof on the unpaid principal
amount hereof, in like money, at said office, on the dates and at the rates
selected in accordance with Section 2.1(d) of the Credit Agreement.

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on a schedule attached hereto and incorporated
herein by reference, or on a continuation thereof which shall be attached hereto
and made a part hereof; provided, however, that any failure to endorse such
information on such schedule or continuation thereof shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note.

This Note and the Revolving Loans evidenced hereby may be transferred in whole
or in part only by registration of such transfer on the Register maintained by
or on behalf of the Borrower as provided in Section 10.3(c) of the Credit
Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

AUTOZONE, INC.

By:

Name:

Title:

By:

Name:

Title:
 
 





--------------------------------------------------------------------------------


Schedule 2.2(f)

FORM OF COMPETITIVE NOTE

May 22, 2001

 

FOR VALUE RECEIVED, AUTOZONE, INC., a Nevada corporation (the "Borrower"),
hereby promises to pay to the order of __________________________, its
successors and permitted assigns (the "Lender"), at the office of Fleet National
Bank, as Administrative Agent (the "Administrative Agent"), at 100 Federal
Street, MADE10307C, Boston, MA 02110 Attn: Agency Services (or at such other
place or places as the holder hereof may designate), at the times set forth in
the Credit Agreement, dated as of May 22, 2001, among the Borrower, the Lenders,
the Administrative Agent and the Syndication Agent (as it may be amended,
modified, extended or restated from time to time, the "Credit Agreement"; all
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement), but in no event later than the Termination Date, in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of all Competitive Loans made by the Lender to the Borrower pursuant to
the Credit Agreement, and to pay interest from the date hereof on the unpaid
principal amount hereof, in like money, at said office, on the dates and at the
rates selected in accordance with Section 2.2 of the Credit Agreement and in the
respective Competitive Bid applicable to each Competitive Loan borrowing
evidenced hereby.

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on a schedule attached hereto and incorporated
herein by reference, or on a continuation thereof which shall be attached hereto
and made a part hereof; provided, however, that any failure to endorse such
information on such schedule or continuation thereof shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note.

This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained by or on behalf
of the Borrower as provided in Section 10.3(c) of the Credit Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

AUTOZONE, INC.

By:

Name:

Title:

By:

Name:

Title:
 
 





--------------------------------------------------------------------------------


Schedule 2.3(d)

FORM OF SWINGLINE NOTE

May 22, 2001
FOR VALUE RECEIVED, AUTOZONE, INC., a Nevada corporation (the "Borrower"),
hereby promises to pay to the order of FLEET NATIONAL BANK., its successors and
assigns (the "Swingline Lender"), at the office of Fleet National Bank, as
Administrative Agent (the "Administrative Agent"), at 100 Federal Street,
MADE10307C, Boston, MA 02110 Attn: Agency Services (or at such other place or
places as the holder hereof may designate), at the times set forth in the Credit
Agreement, dated as of May 22, 2001, among the Borrower, the Swingline Lender
the other Lenders, the Administrative Agent and the Syndication Agent (as it may
be amended, modified, extended or restated from time to time, the "Credit
Agreement"; all capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement), but in no event later than the
Termination Date, in Dollars and in immediately available funds, the aggregate
unpaid principal amount of all Swingline Loans made by the Swingline Lender to
the Borrower pursuant to the Credit Agreement, and to pay interest from the date
hereof on the unpaid principal amount hereof, in like money, at said office, on
the dates and at the rates selected in accordance with Section 2.3(c) of the
Credit Agreement.

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Swingline Lender shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on a schedule attached hereto and incorporated
herein by reference, or on a continuation thereof which shall be attached hereto
and made a part hereof; provided, however, that any failure to endorse such
information on such schedule or continuation thereof shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note.

This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained by or on behalf
of the Borrower as provided in Section 10.3(c) of the Credit Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
 
 

AUTOZONE, INC.

By:

Name:

Title:

By:

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 2.4(e)

FORM OF TERM NOTE

May 22, 2001
FOR VALUE RECEIVED, AUTOZONE, INC., a Nevada corporation (the "Borrower"),
hereby promises to pay to the order of __________________________, its
successors and assigns (the "Lender"), at the office of Fleet National Bank, as
Administrative Agent (the "Administrative Agent"), at 100 Federal Street,
MADE10307C, Boston, MA 02110 Attn: Agency Services (or at such other place or
places as the holder hereof may designate), at the times set forth in the Credit
Agreement, dated as of May 22, 2001, among the Borrower, the Lenders and the
Administrative Agent (as it may be amended, modified, extended or restated from
time to time, the "Credit Agreement"; all capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement), but
in no event later than the Termination Date, in Dollars and in immediately
available funds, the aggregate unpaid principal amount of such Lender's Term
Loan Commitment Percentage, and to pay interest from the date hereof on the
unpaid principal amount hereof, in like money, at said office, on the dates and
at the rates selected in accordance with Section 2.4(d) of the Credit Agreement.

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on a schedule attached hereto and incorporated
herein by reference, or on a continuation thereof which shall be attached hereto
and made a part hereof; provided, however, that any failure to endorse such
information on such schedule or continuation thereof shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note.

This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained by or on behalf
of the Borrower as provided in Section 10.3(c) of the Credit Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

AUTOZONE, INC.

By:

Name:

Title:

By:

Name:

Title:
 
 




--------------------------------------------------------------------------------

Schedule 3.2

FORM OF NOTICE OF EXTENSION/CONVERSION

Fleet National Bank,
100 Federal Street
MADE10307C
Boston, MA 02110
Attn: Agency Services

Ladies and Gentlemen:

The undersigned, AutoZone, Inc. (the "Borrower"), refers to the Credit Agreement
dated as of May 22, 2001 (as amended, modified, extended or restated from time
to time, the "Credit Agreement"), among the Borrower, the Lenders, Fleet
National Bank, as Administrative Agent and The Chase Manhattan Bank, as
Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 3.2 of the Credit Agreement
that it requests an extension or conversion of a Revolving Loan or a Term Loan
(or portion thereof) outstanding under the Credit Agreement, and in connection
therewith sets forth below the terms on which such extension or conversion is
requested to be made:

(A) Date of Extension or Conversion
(which is the last day of the applicable Interest Period)

(B) Principal Amount of Extension or Conversion

(C) Interest rate basis

(D) Interest Period and the last day thereof

In accordance with the requirements of Section 4.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in subsection (b) of such Section, and confirms that the matters
referenced in subsections (c), (d) and (e) of such Section, are true and
correct.

Very truly yours,

AUTOZONE, INC.

By:

Name:

Title:
 
 




--------------------------------------------------------------------------------


Schedule 4.1(g)

FORM OF LEGAL OPINION

This is the form of legal opinion delivered by AutoZone
in connection with prior AutoZone credit facilities.

[DATE]

Fleet National Bank, as Administrative Agent,
and each of the Lenders party to the
Credit Agreements referred to below
c/o Fleet National Bank
Agency Services
100 Federal Street
MADE10307C
Boston, MA 02110
Attn: Agency Services

RE: AutoZone, Inc. Syndicated Credit Agreement

Ladies and Gentlemen:

I am the Senior Vice President, Secretary and General Counsel of AutoZone, Inc.,
a Nevada corporation ("AutoZone"), and am familiar with the transactions
contemplated by the Credit Agreement dated as of May 22, 2001, among AutoZone,
Inc., as Borrower, the several Lenders from time to time party thereto, Fleet
National Bank as Administrative Agent, Chase Manhattan Bank, as Syndication
Agent ("Credit Agreement"). Unless the context otherwise requires, all terms
used in this opinion which are specifically defined in the Credit Agreement
shall have the meanings given such terms in the Credit Agreement.

In connection with the opinions expressed below, I have examined, or caused to
be examined, the Credit Documents. I have relied upon the representations and
warranties contained in each of such documents and upon originals or copies,
certified or otherwise identified to my satisfaction, of such corporate records,
documents and other instruments as in my judgment are relevant to rendering the
opinions expressed below. As to all matters of fact covered by such documents, I
have relied, without independent investigation or verification on such
documents. In such examination, I have assumed that each of the parties to the
Credit Agreement, other than AutoZone, had and has, as the case may be, full
power, authority and legal right to enter into each Credit Document to which it
is a party and that each such Credit Document was or has been, as the case may
be, duly authorized, executed and delivered by each of such parties.

Based on the foregoing, it is my opinion that: (i) Each of the Company and its
subsidiaries has been duly organized and is validly existing as a corporation or
limited partnership under the laws of the jurisdiction of its organization, with
corporate or partnership, as the case may be, power and authority to own its
properties and conduct its ordinary course of business;

(ii) Each of the Company and its subsidiaries has been duly qualified as a
foreign corporation or limited partnership, as the case may be, for the
transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties, or conducts any business, so
as to require such qualification, or is subject to no material liability or
disability by reason of failure to be so qualified in any such jurisdiction;

(iii) Each of the Credit Documents to which AutoZone is a party, was or has
been, as the case may be, duly authorized, executed and delivered by AutoZone
and together constitute the legal, valid and binding obligations of AutoZone
enforceable against AutoZone in accordance with its and their terms.

The opinions expressed in paragraph (iii) above are based upon the assumption
for purposes of such opinions and without independent analysis that
notwithstanding the respective choice of law clauses in the Credit Documents,
the governing law with respect to each of the Credit Documents is identical in
all relevant respects to the law of the State of Tennessee. Insofar as such
opinion relates to the enforceability of any instrument, such enforceability is
subject to applicable bankruptcy, insolvency and other similar laws affecting
the enforcement of creditors' rights generally whether such enforceability is
considered in a proceeding in equity or at law). The enforceability of the
remedies provided under the Credit Agreement may also be limited by applicable
laws which may affect the remedies provided therein but which do not in my
opinion affect the validity of the Credit Agreement or make such remedies
inadequate for the practical realization of the benefits intended to be
provided.

I do not express any opinion as to matters governed by any law other than the
Federal laws of the United States of America, the corporation law of the State
of Nevada and the laws of the State of Tennessee. Further, I express no opinion
as to the enforceability of the choice of law provisions contained in any of the
Credit Documents.

This opinion is rendered solely for your benefit in connection with the
transactions described above. This opinion may not be used or relied upon by any
other person, and may not be disclosed, quoted, filed with a governmental agency
or otherwise referred to without my prior written consent except to your bank
examiners, auditors and counsel and to prospective transferees of your interests
under the Credit Documents and their professional advisers, or as required by
law or pursuant to legal process.

Very truly yours,



--------------------------------------------------------------------------------

Schedule 5.5

Material Litigation







Quinnie

AutoZone, Inc. is a defendant in a class action lawsuit entitled "Melvin Quinnie
on behalf of all others similarly situated v. AutoZone, Inc., and DOES 1 through
100, inclusive" filed in the Superior Court of California, County of Los
Angeles, in November 1998. The plaintiff claims that the defendants failed to
pay overtime to store managers as required by California law and failed to pay
terminated managers in a timely manner as required by California law. The
plaintiff is seeking injunctive relief, restitution, statutory penalties,
prejudgment interest, and reasonable attorneys' fees, expenses and costs. On
April 3, 2000, the court certified the class as consisting of all AutoZone store
managers, and Chief managers who became AutoZone employees in standardized
stores on January 1, 1999, for their claims since January 1, 1999, only. The
Company and the plaintiffs' attorneys have reached a settlement that is subject
to the execution of a mutually acceptable settlement agreement and court
approval. In the event that final settlement is not reached or appealed by the
court, the Company will continue to vigorously defend against this action. The
potential damages recoverable by any single plaintiff are minimal. However, if
the plaintiff class were to prevail on all of its claims, the aggregate amount
of damages could be substantial.

Rusch

AutoZone, Inc. and its wholly-owned subsidiary, Chief Auto Parts Inc., are
defendants in a purported class action lawsuit entitled "Paul D. Rusch, on
behalf of all others similarly situated, v. Chief Auto Parts Inc., and AutoZone,
Inc." filed in the Superior Court of California, County of Los Angeles, in May
1999. The plaintiffs claim that the defendants have failed to pay their store
managers overtime pay from March 1997 to present. The plaintiffs are seeking
back overtime pay, interest, an injunction against the defendants committing
such practices in the future, costs, and attorneys' fees. The Company has
reached a court-approved settlement agreement with the plaintiffs' attorneys.

Coalition For a Level Playing Field

AutoZone, Inc. is a defendant in a lawsuit entitled "Coalition for a Level
Playing Field, L.L.C., et al., v. AutoZone, Inc., et al.," filed in the U.S.
District Court for the Eastern District of New York in February, 2000. The case
was filed by over 100 plaintiffs, which are principally automotive aftermarket
warehouse distributors and jobbers, against eight defendants, which are
principally automotive aftermarket parts retailers. The plaintiffs claim that
the defendants have knowingly received volume discounts, rebates, slotting and
other allowances, fees, free inventory, sham advertising and promotional
payments, a share in the manufacturers' profits, and excessive payments for
services purportedly performed for the manufacturers in violation of the
Robinson-Patman Act. Plaintiffs seek approximately $1 billion in damages
(including statutory trebling) and a permanent injunction prohibiting defendants
from committing further violations of the Robinson-Patman Act and from opening
up any further stores to compete with plaintiffs as long as defendants continue
to violate the Act. The Company believes this suit to be without merit and will
vigorously defend against it.
 
 




--------------------------------------------------------------------------------


Schedule 5.12

Subsidiaries








AutoZone, Inc. as of May 14, 2001

Status: Active

Incorporation Nevada

Federal ID# 62-1482048
 
 

Subsidiaries

ADAP, Inc.

ALLDATA LLC

AutoZone de Mexico, S. de R.L. de C.V.

AutoZone Development Corporation

AutoZone Florida, L.P.

AutoZone Properties, Inc.

AutoZone Stores, Inc.

AutoZone Texas, L.P.

AutoZone.com, Inc.

AutoZoners, Inc.

AZ Florida Properties, Inc.

Chief Auto Parts, Inc.

DataZone, S. de R.L. de C.V.

ServiceZone, S. de R. L. de C.V.

Speedbar, Inc.

TruckPro, Inc.

Zone Compra, S. de R.L. de C.V.

AutoZone de Mexico, S. de R.L. de C.V.



--------------------------------------------------------------------------------

Schedule 6.2

FORM OF OFFICER'S COMPLIANCE CERTIFICATE

For the fiscal quarter ended _________________, 20___.

I, ______________________, [Title] of AutoZone, Inc. (the "Borrower") hereby
certify that, to the best of my knowledge and belief, with respect to that
certain Credit Agreement dated as of May 22, 2001 (as amended, modified,
extended or restated from time to time, the "Credit Agreement"; all of the
defined terms in the Credit Agreement are incorporated herein by reference)
among the Borrower, the Lenders party thereto, Fleet National Bank, as
Administrative Agent and The Chase Manhattan Bank, as Syndication Agent. a. The
company-prepared financial statements which accompany this certificate are true
and correct in all material respects and have been prepared in accordance with
GAAP applied on a consistent basis, subject to changes resulting from normal
year-end audit adjustments.

b. Since ___________ (the date of the last similar certification, or, if none,
the Closing Date) no Default or Event of Default has occurred under the Credit
Agreement; and

Delivered herewith are detailed calculations demonstrating compliance by the
Borrower with the financial covenants contained in Section 6.10 and Section 6.11
of the Credit Agreement as of the end of the fiscal period referred to above.

This ______ day of ___________, 20__.
 
 

AUTOZONE, INC.

By:

Name:

Title:



--------------------------------------------------------------------------------

Schedule 7.5

Subsidiary Indebtedness








AutoZone, Inc. as of May 5, 2001

Subsidiary Indebtedness

Indebtedness

Subsidiary as of 05/05/01

Chief Auto Parts, Inc. $4,743,000.00

TruckPro, Inc. $71,028.00

AutoZone Texas, L.P. $15,625,000.00



--------------------------------------------------------------------------------

Schedule 10.3(b)

FORM OF ASSIGNMENT AND ACCEPTANCE

THIS ASSIGNMENT AND ACCEPTANCE dated as of _______________, 200_ is entered into
between ________________ ("Assignor") and ____________________ ("Assignee").

Reference is made to the Credit Agreement dated as of May 22, 2001, as amended
and modified from time to time thereafter (the "Credit Agreement") among
AutoZone, Inc., the Lenders party thereto, Fleet National Bank, as
Administrative Agent and The Chase Manhattan Bank as Syndication Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, effective as of the
Effective Date set forth below, the interests set forth below (the "Assigned
Interest") in the Assignor's rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Commitments
and outstanding Loans of the Assignor on the effective date of the assignment
designated below (the "Effective Date"), together with unpaid Fees accrued on
the assigned Commitments to the Effective Date and unpaid interest accrued on
the assigned Loans to the Effective Date. Each of the Assignor and the Assignee
hereby makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 10.3(b) of the Credit Agreement, a copy of which
has been received by the Assignee. From and after the Effective Date (i) the
Assignee, if it is not already a Lender under the Credit Agreement, shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests purchased and assumed by the Assignee under this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the interests sold and
assigned by the Assignor under this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

3. Terms of Assignment

(a) Date of Assignment:

(b) Legal Name of Assignor:

(c) Legal Name of Assignee:

(d) Effective Date of Assignment:

(e) Commitments of Assignee after giving effect to this
Assignment and Acceptance as of the Effective Date

(i) Term Loan Commitments $_________________

(ii) Revolving Commitment $_________________

(f) Commitments of Assignor after giving effect to this
Assignment and Acceptance as of the Effective Date

(i) Term Loan Commitment $_________________

(ii) Revolving Commitment $_________________

(g) Commitment Percentages of Assignee
after giving effect to this Assignment and Acceptance
as of the Effective Date
(set forth to at least 8 decimals)

(i) Term Loan Commitment Percentage ______________%

(ii) Revolving Commitment Percentage ______________%

(h) Commitment Percentages of Assignor after giving effect to this
Assignment and Acceptance as of the Effective Date
(set forth to at least 8 decimals)

(i) Term Loan Commitment Percentage ______________%

(ii) Revolving Commitment Percentage ______________%

4. This Assignment and Acceptance shall be effective only upon consent of the
Borrower and the Administrative Agent, if applicable, delivery to the
Administrative Agent of this Assignment and Acceptance together with the
transfer fee payable pursuant to Section 10.3(b) in connection herewith and
recordation in the Register pursuant to Section 10.3(c) of the terms hereof.

5. This Assignment and Acceptance may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Assignment and Acceptance to produce or account for more
than one such counterpart.

The terms set forth above
are hereby agreed to:

________________________, as Assignor

By:

Name:

Title:
 
 

_______________________, as Assignee

By:

Name:

Title:

Notice address of Assignee:

<<Assignee>>

Attn:

Telephone: (___)

Telecopy: (___)
 
 

CONSENTED TO:

FLEET NATIONAL BANK,
as Administrative Agent

By:

Name:

Title:
 
 

AUTOZONE, INC.

By:

Name:

Title:
 
 